 

EXECUTION VERSION

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Exhibit 10.6

 

 

 

PURCHASE AND SALE AGREEMENT

 

 

between

 

 

ACELRX PHARMACEUTICALS, INC.,
as Seller,

 

 

and

 

 

ARPI LLC,
as Purchaser

 

 

 

 

 

Dated as of September 18, 2015

 

 

 
 

--------------------------------------------------------------------------------

 

 

 TABLE OF CONTENTS

 

  Page    

Article I          DEFINED TERMS AND RULES OF CONSTRUCTION

1

  Section 1.1

Defined Terms

1

  Section 1.2

Rules of Construction

10

Article II         PURCHASE AND SALE OF THE PURCHASED ASSETS

11

  Section 2.1

Purchase and Sale

11

  Section 2.2

Payment of Purchase Price

13

  Section 2.3

No Assumed Obligations

13

  Section 2.4

Excluded Assets

13

Article III       REPRESENTATIONS AND WARRANTIES OF THE SELLER

14

  Section 3.1

Organization

14

  Section 3.2

No Conflicts

14

  Section 3.3

Authorization

15

  Section 3.4

Ownership

15

  Section 3.5

Governmental and Third Party Authorizations

15

  Section 3.6

No Litigation

15

  Section 3.7

Solvency

16

  Section 3.8

Tax Matters

16

  Section 3.9

No Brokers’ Fees

17

  Section 3.10

Compliance with Laws

17

  Section 3.11

Intellectual Property Matters

17

  Section 3.12

Regulatory Approval, Manufacturing and Marketing

19

  Section 3.13

Related Agreements

19

  Section 3.14

UCC Matters

21

  Section 3.15

Set-off and Other Sources of Royalty Reduction

22

  Section 3.16

Margin Stock; Investment Company

22

Article IV       INTENTIONALLY OMITTED

22

Article V         COVENANTS

22

  Section 5.1

Books and Records; Notices

22

  Section 5.2

Confidentiality; Public Announcement

24

  Section 5.3

Further Assurances

26

  Section 5.4

Payments on Account of the Purchased Assets

28

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
 i

--------------------------------------------------------------------------------

 

 

 TABLE OF CONTENTS

(continued)

 

      Page           Section 5.5

License Agreement

29

  Section 5.6

Termination of the License Agreement

34

  Section 5.7

Audits

34

  Section 5.8 

Tax Matters

35

  Section 5.9 

Administrative Services

36

  Section 5.10 

Existence

37

Article VI        THE CLOSING

37

  Section 6.1 

Closing

37

  Section 6.2 

Closing Deliverables of the Seller

37

  Section 6.3 

Closing Deliverables of the Purchaser

38

Article VII      INDEMNIFICATION

39

  Section 7.1 

Indemnification by the Seller

39

  Section 7.2 

Indemnification by the Purchaser

40

  Section 7.3 

Procedures for Third Party Claims

41

  Section 7.4 

Other Claims

42

  Section 7.5 

Time Limitations

42

  Section 7.6 

Exclusive Remedy

43

  Section 7.7 

Limitations

43

Article VIII     TERMINATION

44

  Section 8.1 

Termination of Agreement

44

  Section 8.2 

Effect of Termination

44

Article IX       MISCELLANEOUS

44

  Section 9.1 

Survival

44

  Section 9.2 

Specific Performance

44

  Section 9.3 

Notices

45

  Section 9.4 

Successors and Assigns

47

  Section 9.5 

Independent Nature of Relationship

47

  Section 9.6 

Entire Agreement

47

  Section 9.7 

Governing Law

47

  Section 9.8 

Waiver of Jury Trial

48

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.  

 
 ii

--------------------------------------------------------------------------------

 

 

 TABLE OF CONTENTS

(continued)



 



      Page           Section 9.9 

Severability

48

  Section 9.10 

Counterparts

49

  Section 9.11 Amendments; No Waivers

49

  Section 9.12 Except for Subsequent Purchaser, No Third Party Rights

49

  Section 9.13 Table of Contents and Headings

49

  Section 9.14 Cumulative Remedies

49

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
iii

--------------------------------------------------------------------------------

 

 

Exhibits

 

 

 

Exhibit A

Form of Initial Bill of Sale

Exhibit B   Form of Licensee Instruction Exhibit C   Intellectual Property
Matters Exhibit D   Form of Press Release Exhibit E   Purchaser Account; Company
Collection Account Exhibit F   Seller Account Exhibit G-1 Financing Statement
(Sale) Exhibit G-2 Financing Statement (Precautionary) Exhibit H  Form of
Assumption and Acknowledgement     Schedule       Schedule 1.1 [*]     Schedule
3.11 Intellectual Property Matters

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
 iv

--------------------------------------------------------------------------------

 

 

PURCHASE AND SALE AGREEMENT

 

This PURCHASE AND SALE AGREEMENT (this “PSA”), dated as of September 18, 2015,
is entered into between AcelRx Pharmaceuticals, Inc., a Delaware corporation
(“AcelRx” or the “Seller”), and ARPI LLC, a Delaware limited liability company
(the “Purchaser”).

 

W I T N E S S E T H :

 

WHEREAS, the Seller has the right to receive royalties under the License
Agreement (as defined below); and

 

WHEREAS, the Seller desires to sell, assign, transfer, convey, contribute and
grant to the Purchaser, and the Purchaser desires to purchase, acquire and
accept from the Seller, the Purchased Assets described herein, upon and subject
to the terms and conditions set forth in this PSA.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties covenant and agree as follows:

 

Article I

DEFINED TERMS AND RULES OF CONSTRUCTION

 

Section 1.1     Defined Terms. The following terms, as used herein, shall have
the following respective meanings:

 

“AcelRx Intellectual Property Rights” means the “AcelRx Technology” and the
“AcelRx Trademarks” as defined in Sections 1.8 and 1.9 of the License Agreement,
respectively.

 

“AcelRx Financing Statement” means that certain financing statement, dated as of
the Closing Date, substantially in the form of Exhibit G-1.

 

“AcelRx Patents” means the “AcelRx Patents” as defined in Section 1.7 of the
License Agreement.

 

“Actual Knowledge” means, [*].

 

“Administrative Servicer” has the meaning set forth in Section 5.9(a).

 

“Administrative Servicing” has the meaning set forth in Section 5.9(a).

 

“Affiliate” means, with respect to any designated Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such designated Person. For purposes of this definition, “control” of a
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of Voting Securities, by contract or otherwise, and the
terms “controlled” and “controlling” have meanings correlative to the foregoing.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
1

--------------------------------------------------------------------------------

 

 

“Assigned Patents” means the “Assigned Patents” as defined in Section 1.14 of
the License Agreement.

 

“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.

 

“Bankruptcy Event” means the occurrence of any of the following in respect of
any Person: (a) an admission in writing by such Person of its inability to pay
its debts generally or as they become due or a general assignment by such Person
for the benefit of creditors; (b) the filing of any petition or answer by such
Person seeking to adjudicate itself as bankrupt or insolvent, or seeking for
itself any liquidation, winding-up, reorganization, arrangement, adjustment,
protection, relief or composition of such Person or its debts under any law
relating to bankruptcy, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar Applicable Law
now or hereafter in effect, or seeking, consenting to or acquiescing in the
entry of an order for relief in any case under any such Applicable Law, or the
appointment of or taking possession by a receiver, trustee, custodian,
liquidator, examiner, assignee, sequestrator or other similar official for such
Person or for any substantial part of its property; (c) corporate or other
entity action taken by such Person to authorize any of the actions set forth in
clause (a) or (b) of this definition; or (d) without the consent or acquiescence
of such Person, the entering of an order for relief or approving a petition for
relief or reorganization or any other petition seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or other
similar relief under any present or future bankruptcy, insolvency or similar
Applicable Law, or the filing of any such petition against such Person, or,
without the consent or acquiescence of such Person, the entering of an order
appointing a trustee, custodian, receiver or liquidator of such Person or of all
or any substantial part of the property of such Person, in each case where such
petition or order shall remain unstayed or shall not have been stayed or
dismissed within thirty (30) days.

 

“Business Day” means any day that is not (i) a Saturday, Sunday or other day on
which commercial banks in San Francisco, California, New York City or Aachen,
Germany, are authorized or required by Applicable Law to remain closed or (ii)
any of the nine (9) consecutive calendar days beginning on December 24th and
continuing through January 1st of each calendar year commencing with the
calendar year 2015. For the avoidance of doubt, any reference in this PSA to
“days” shall mean calendar days.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date, including common shares, ordinary shares, preferred shares,
membership interests or share capital in a limited liability company or other
Person, limited or general partnership interests in a partnership, beneficial
interests in trusts or any other equivalent of such ownership interest or any
options, warrants and other rights to acquire such shares or interests,
including rights to allocations and distributions, dividends, redemption
payments and liquidation payments.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
2

--------------------------------------------------------------------------------

 

 

“Closing” has the meaning set forth in Section 6.1.

 

“Closing Date” has the meaning set forth in Section 6.1.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

 

“Company Collection Account” means the account so identified on Exhibit E.

 

“Confidentiality Agreement” means that certain letter agreement, dated July 30,
2015, by and between the Seller and the Subsequent Purchaser.

 

“Confidential Information” means, except to the extent not included as
Confidential Information in accordance with Section 5.2, this PSA, the other
Transaction Documents, Royalty Reports received by the Purchaser after the
Closing Date, audit reports received by the Purchaser after the Closing Date
pursuant to Section 5.7 of this PSA, and all other reports, notices,
correspondence and other documents received by the Purchaser after the Closing
Date pursuant to the provisions of this PSA.

 

“Covered Taxes” means [*].

 

“Defaulting Party” has the meaning set forth in Section 5.5(d).

 

“Disputes” has the meaning set forth in Section 3.11(e).

 

“Dollar” or the sign “$” means United States dollars.

 

“Excluded Liabilities and Obligations” has the meaning set forth in Section 2.3.

 

“Excluded Payments” means all amounts due or paid to the Seller or any of its
Affiliates other than the Royalties, including all amounts due or paid to the
Seller or any of its Affiliates pursuant to Section 7.1, Section 7.2(a), Section
7.2(b) (other than the first four milestone payments thereunder), Section 7.2(c)
or Section 7.4 of the License Agreement.

 

“FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.

 

“Financing Statements” means the UCC-1 Financing Statements contemplated by
Section 2.1(c), collectively.

 

“First Commercial Sale” means “First Commercial Sale” as defined in Section 1.51
of the License Agreement.

 

“Field” means “Field” as defined in Section 1.50 of the License Agreement.

 

“GAAP” has the meaning set forth for “US GAAP” in the definition of “Accounting
Standards” in Section 1.2 of the License Agreement.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
3

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), commission,
instrumentality, regulatory body, court, central bank or other Person exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including each Patent Office, the FDA
and any other government authority in any country or jurisdiction.

 

“Grünenthal” means Grünenthal GmbH, a German company.

 

“Grünenthal Affiliate” means any “Affiliate”, as defined in Section 1.3 of the
License Agreement, of Grünenthal.

 

“Hercules Agreement” means that certain Amended and Restated Loan and Security
Agreement among the Seller, Hercules Technology II, L.P. and Hercules Technology
Growth Capital Inc., dated as of December 16, 2013, as amended from time to
time.

 

“IFRS” has the meaning set forth for “IFRS” in the definition of “Accounting
Standards” in Section 1.2 of the License Agreement.

 

“Initial Bill of Sale” means that certain bill of sale, dated as of the Closing
Date, executed by the Seller and the Purchaser, substantially in the form of
Exhibit A.

 

“Joint Patents” means the “Joint Patents” as defined in Section 1.74 of the
License Agreement.

 

“Knowledge” means, [*].

 

“License Agreement” means that certain Collaboration and License Agreement,
dated as of December 16, 2013, between the Seller and the Licensee, as amended
from time to time (including by the Licensee Consent and, for amendments entered
into following the date hereof, amended in a manner consistent with the terms of
this PSA).

 

“Licensee” means Grünenthal, in its capacity as licensee under the License
Agreement.

 

“Licensee Consent” means that certain letter agreement, dated July 17, 2015, by
and between the Seller and the Licensee, regarding, among other things, the
transfer of the Purchased Assets to the Purchaser and the further transfer of
certain of the Purchased Assets by the Purchaser to the Subsequent Purchaser.

 

“Licensee Instruction” means the irrevocable notice and direction to the
Licensee in the form set forth in Exhibit B.

 

“Licensed Product” means “Licensed Product” as defined in Section 1.78 of the
License Agreement; provided that, if a New Arrangement is entered into by the
Seller in accordance with the terms of Section 5.6, “Licensed Product” shall be
deemed to refer to the analogous term for “Licensed Product” (as defined in
Section 1.78 of the License Agreement) as defined in the New License Agreement.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
4

--------------------------------------------------------------------------------

 

 

“Licensor” means the Seller in its capacity as licensor under the License
Agreement.

 

“Licensor Retained Amounts” means in the aggregate (i) the portion of Royalties
payable or paid by the Licensee from time to time, and any interest on late
payments thereof, that is in each case in excess of the amounts constituting the
Royalties Interest (including interest on late payments thereof), (ii) without
duplication of any of the amounts described in clause (i), any amount deemed
Licensor Retained Amounts under the third sentence of Section 5.4(b) herein or
the third sentence of Section 5.4(b) of the SPSA, and (iii) all payments that
constitute Excluded Payments.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property or other priority or preferential arrangement of any
kind or nature whatsoever, including any conditional sale or any sale with
recourse. For the avoidance of doubt, any right of the Seller described in
clauses (b) and (c) of the definition of “Purchased Assets” is not considered a
Lien with respect to the Purchased Assets or the License Agreement.

 

“Loss” means any loss, liability, cost, expense (including reasonable costs
and/or expenses of investigation and defense and reasonable attorneys’ fees and
expenses), charge, fine, penalty, obligation, judgment, award, assessment,
claim, Set-off (other than a Permitted Set-off) based on any obligation or
amount owing by the Seller or any of its Affiliates that has the effect of
reducing amounts required to be paid by the Licensee in respect of the
Royalties, or cause of action.

 

“Manufacture and Supply Agreement” means the Manufacture and Supply Agreement,
dated as of December 16, 2013, between the Seller and Grünenthal, as amended
from time to time.

 

“Manufacturing Information” means any and all information relating solely to the
manufacture, supply or purchase of property under the Manufacture and Supply
Agreement, and the respective rights and obligations of the Seller or the
Licensee in respect thereof.

 

“Manufacturing Matters” means matters relating solely to the manufacture, supply
or purchase of Licensed Product or other property, as applicable, under the
Manufacture and Supply Agreement.

 

“Material Adverse Effect” means (a) an adverse effect in any material respect on
the legality, validity or enforceability of any of the Transaction Documents,
the License Agreement, or the back-up security interest granted pursuant to
Section 2.1(d), (b) an adverse effect in any material respect on the right or
the ability of the Purchaser or the Seller to perform any of their respective
obligations under any of the Transaction Documents or the License Agreement, or
to consummate the transactions hereunder or thereunder, (c) an adverse effect in
any material respect on the respective rights or remedies of the Seller or the
Purchaser under any of the Transaction Documents or under the License Agreement,
(d) an adverse effect on the right of the Purchaser to receive the Royalties
Interest and the timing, amount or duration of the Royalties Interest (other
than de minimus effects), (e) an adverse effect on the Purchased Assets (other
than de minimus effects), or (f) an adverse effect in any significant respect on
any AcelRx Intellectual Property Rights.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
5

--------------------------------------------------------------------------------

 

 

“Net Sales” means “Net Sales” as defined in Section 1.89 of the License
Agreement.

 

“New Arrangement” has the meaning set forth in Section 5.6(a).

 

“New License Agreement” has the meaning set forth in Section 5.6(a).

 

“Other Purchasers” has the meaning set forth in the SPSA.

 

“Party” shall mean the Seller or the Purchaser, as the context requires, and
“Parties” shall mean, together, the Seller and the Purchaser.

 

“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office, for any
intellectual property rights that are Patents.

 

“Patents” means “Patents” as defined in Section 1.91 of the License Agreement.

 

“Payment Rights” means the right to receive an amount of Royalties equal to the
Royalties Interest, and the right to receive interest payable or paid pursuant
to the License Agreement on late payments of amounts constituting the Royalties
Interest.

 

“Permitted Set-off” means any Set-off against royalties or other amounts payable
to Seller by Licensee under the License Agreement that is expressly permitted
under Sections 7.3(b), 7.3(c) or 7.3(d) of the License Agreement.

 

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

 

“PSA” has the meaning set forth in the preamble.

 

“PSA Triggering Event” has the meaning set forth in the SPSA.

 

“Purchase Price” has the meaning set forth in Section 2.2.

 

“Purchased Assets” means, collectively, the Seller’s (a) right, title and
interest in, to and under the License Agreement or any New Arrangement or New
License Agreement to receive an amount of Royalties equal to the Royalties
Interest, (b) right, under the License Agreement, to receive reports pursuant to
Section 7.5 of the License Agreement (but not to the exclusion of the Seller) or
any corresponding provision of any New Arrangement or New License Agreement,
(c) right to receive the results of any audit conducted pursuant to Section 8.5
of the License Agreement (but not to the exclusion of the Seller) or any
corresponding provision of any New Arrangement or New License Agreement, (d)
right to receive interest payable or paid pursuant to the License Agreement in
respect of late payments of amounts constituting the Royalties Interest or any
corresponding provision of any New Arrangement or New License Agreement and (e)
rights to enforce the receipt of payment and the payment and performance by the
Licensee of the obligations set forth in the License Agreement or any New
Arrangement or New License Agreement corresponding to the rights described in
subclauses (a) through (d) above, in accordance with the License Agreement (or
any New Arrangement or New License Agreement, as applicable), this PSA and the
Servicing Agreement. The Purchased Assets do not include any Licensor Retained
Amounts.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
6

--------------------------------------------------------------------------------

 

 

“Purchased Interest” has the meaning set forth in the SPSA.

 

“Purchaser” has the meaning set forth in the preamble.

 

“Purchaser Account” has the meaning set forth in Section 5.4(c).

 

“Purchaser Indemnified Party” has the meaning set forth in Section 7.1.

 

“Purchaser Portion” means (a) with respect to (i) all Royalties other than the
first four milestone payments under Section 7.2(b) of the License Agreement and
(ii) all other related amounts included in the definition of “Royalties” with
respect to the Royalties described in clause (i), seventy-five percent (75%) of
a specified amount that is payable or has been paid, and (b) solely with respect
to Royalties that consist of the first four milestone payments under Section
7.2(b) of the License Agreement and all other related amounts included in the
definition of “Royalties” with respect to such Royalties, eighty percent (80%)
of a specified amount that is payable or has been paid.

 

“Regulatory Agency” means a Governmental Authority with responsibility for the
approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals in any country or jurisdiction.

 

“Regulatory Approvals” means, collectively, all regulatory approvals,
registrations, certificates, authorizations, permits and supplements thereto, as
well as associated materials (including the product dossier) pursuant to which
the Licensed Product may be marketed, sold and distributed by the Licensee or
any Sublicensee in a jurisdiction, issued by the appropriate Regulatory Agency.

 

“Representatives” has the meaning set forth in Section 5.2(b).

 

“Royalties” means (a) all amounts due, owed, accrued, payable or paid to the
Licensor under Section 7.2(b) (solely with respect to the first four milestone
payments thereunder), Section 7.3 and the last sentence of Section 10.3(b) of
the License Agreement during the Royalty Term, giving effect to all Permitted
Set-offs, and including (i) all underpayments due, owed, accrued, payable or
paid to the Licensor with respect to such amounts under Section 8.5 of the
License Agreement and (ii) all amounts due, owed, accrued, payable or paid to
the Licensor in lieu of the amounts described in this clause (a), including
amounts due in respect of a New Arrangement, if any; (b) all “accounts” (as
defined under the UCC) evidencing the rights to the payments and amounts
described in this definition; and (c) all “proceeds” (as defined under the UCC)
of any of the foregoing. [*] For the avoidance of doubt, Royalties shall
(x) include all amounts due, owed, accrued, payable or paid to the Licensor or
any of its Affiliates by one or more licensees or sublicensees under any New
Arrangement that are in lieu of the amounts described in clause (a) above and
(y) exclude the amount of any and all Excluded Payments.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
7

--------------------------------------------------------------------------------

 

 

“Royalties Commencement Date” means the date after the Closing Date of the First
Commercial Sale in the first country in the Territory in which such First
Commercial Sale occurs.

 

“Royalties Interest” means the Purchaser Portion of Royalties.

 

“Royalty Reduction” has the meaning set forth in Section 3.13(f); provided,
however, that “Royalty Reduction” shall not include any Set-off.

 

“Royalty Reports” means the “Royalty Reports” as defined in Section 7.5 of the
License Agreement.

 

“Royalty Term” means the period commencing on the Royalties Commencement Date,
and ending on the last day of the last to expire “Royalty Term” as defined in
Section 7.3(e) of the License Agreement.

 

“SACA” has the meaning set forth in the SPSA.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Second Amendment” means that certain Consent And Amendment No. 2 To Amended And
Restated Loan And Security Agreement, dated as of September 18, 2015, among the
Seller, Hercules Technology II, L.P. and Hercules Capital Funding Trust 2014-1.

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Account” has the meaning set forth in Section 5.4(e).

 

“Seller Indemnified Party” has the meaning set forth in Section 7.2.

 

“Servicer Report” means any report prepared by the Seller in its capacity as
Servicer under the Servicing Agreement and delivered to the Purchaser or the
Subsequent Purchaser under the Servicing Agreement (and, for purposes of
clarity, excluding any reports pursuant to Section 7.5 of the License Agreement
or any corresponding provision of any New Arrangement or New License Agreement
and any report on the results of any audit conducted pursuant to Section 8.5 of
the License Agreement or any corresponding provision of any New Arrangement or
New License Agreement).

 

“Servicing Agreement” means the Servicing Agreement, dated as of the date
hereof, among Seller, Purchaser and the Subsequent Purchaser.

 

“Set-off” means any set-off, off-set, charge, reduction or similar deduction;
provided, however, that “Set-off” shall not include any Royalty Reduction.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
8

--------------------------------------------------------------------------------

 

 

“SPSA” means the Subsequent Purchase and Sale Agreement, dated as of the date
hereof, between the Purchaser (as seller of certain of the Purchased Assets
thereunder) and the Subsequent Purchaser.

 

“Sublicensee” means any “Sublicensee” as defined in Section 1.108 of the License
Agreement.

 

“Subsequent Bill of Sale” means that certain bill of sale, dated as of the
Closing Date, executed by the Purchaser and the Subsequent Purchaser,
substantially in the form of Exhibit A to the SPSA.

 

“Subsequent Purchaser” means the purchaser of the Purchased Interest identified
in the SPSA.

 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, sales, use, severance,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, abandoned property, value added,
alternative or add-on minimum, estimated or other tax of any kind whatsoever,
including any interest, penalty or addition thereto, whether disputed or not.

 

“Tax Return” means any report, return, form (including elections, declarations,
statements, amendments, claims for refund, schedules, information returns or
attachments thereto) or other information supplied or required to be supplied to
a Governmental Authority with respect to Taxes.

 

“Territory” means “Territory” as defined under Section 1.111 of the License
Agreement, but including Australia only for so long as Australia remains part of
the Territory pursuant to the License Agreement.

 

“Third Party” means any Person that is not a Party.

 

“Third Party Claim” means any claim, action, suit or proceeding by a Third
Party, including any investigation by any Governmental Authority.

 

“Transaction Documents” means this PSA, the Initial Bill of Sale, the Licensee
Instruction, the SPSA, the Subsequent Bill of Sale, the Servicing Agreement and
the SACA.

 

“Transfer Taxes” shall mean all excise, sales, use, value added, transfer
(including real property transfer), withholding, capital gains, transfer taxes,
stamp, documentary, filing, recordation, registration and other similar taxes,
together with any interest, additions, fines, costs or penalties thereon and any
interest in respect of any additions, fines, costs or penalties.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Delaware; provided, that, if, with respect to any financing statement
or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the back-up security interest or any portion
thereof granted pursuant to Section 2.1(d) is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than the State of
Delaware, then “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of this PSA and
any financing statement relating to such perfection or effect of perfection or
non-perfection.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
9

--------------------------------------------------------------------------------

 

 

“U.S.” or “United States” means the United States of America, its 50 states,
each territory thereof and the District of Columbia.

 

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

Section 1.2     Rules of Construction.   (a) Unless the context otherwise
requires, in this PSA:

 

(i)     a term has the meaning assigned to it and an accounting term not
otherwise defined has the meaning assigned to it in accordance with GAAP or
IFRS, as the case may be, as applicable to the Seller or the Licensee;

 

(ii)     unless otherwise defined, all terms that are defined in the UCC shall
have the meanings stated in the UCC;

 

(iii)     words of the masculine, feminine or neuter gender shall mean and
include the correlative words of other genders;

 

(iv)     the terms “include,” “including” and similar terms shall be construed
as if followed by the phrase “without limitation”;

 

(v)     unless otherwise specified, references to a contract, document or
agreement include references to such contract, document or agreement as from
time to time amended, restated, reformed, supplemented or otherwise modified in
accordance with its terms (subject to any restrictions on such amendments,
restatements, reformations, supplements or modifications set forth herein or in
any of the other Transaction Documents), and include any annexes, exhibits and
schedules hereto or thereto, as the case may be; provided, however, that, unless
otherwise specified, terms defined in Section 1.1 by reference to any other
contract or agreement shall be deemed to refer to such contract or agreement as
in effect on the date of this PSA;

 

(vi)     any reference to any Person shall be construed to include such Person’s
successors and permitted assigns (subject to any restrictions on assignment,
transfer or delegation set forth herein or in any of the other Transaction
Documents) and any reference to a Person in a particular capacity excludes such
Person in other capacities;

 

(vii)     references to any Applicable Law shall include such Applicable Law as
from time to time in effect, including any amendment, modification,
codification, replacement, or reenactment thereof or any substitution therefor;

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
10

--------------------------------------------------------------------------------

 

 

(viii)     the word “will” shall be construed to have the same meaning and
effect as the word “shall”;

 

(ix)     the words “hereof,” “herein,” “hereunder” and similar terms shall refer
to this PSA as a whole and not to any particular provision hereof, and Article,
Section and Exhibit references herein are references to Articles and Sections
of, and Exhibits to, this PSA unless otherwise specified;

 

(x)     the definitions of terms shall apply equally to the singular and plural
forms of the terms defined;

 

(xi)     in the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
“to” and “until” means “to but excluding”;

 

(xii)     where any payment is to be made, any funds are to be applied or any
calculation is to be made under this PSA on a day that is not a Business Day,
unless this PSA otherwise provides, such payment shall be made, such funds shall
be applied and such calculation shall be made on the succeeding Business Day,
and payments shall be adjusted accordingly; and

 

(xiii)     any reference to a term that is defined by reference to its meaning
in the License Agreement shall refer to such term’s meaning in such License
Agreement as in existence on the date hereof (and not to any new, substituted or
amended version thereof effected after the date hereof) and shall incorporate
defined terms referenced in such meaning in the License Agreement.

 

(b)     The provisions of this PSA shall be construed according to their fair
meaning and neither for nor against either Party irrespective of which Party
caused such provisions to be drafted. Each Party acknowledges that it has been
represented by an attorney in connection with the preparation and execution of
this PSA and the other Transaction Documents.

 

Article II

PURCHASE AND SALE OF THE PURCHASED ASSETS

 

Section 2.1     Purchase and Sale.    (a) Subject to the terms and conditions of
this PSA, on the Closing Date, the Seller hereby sells, assigns, transfers,
conveys, contributes and grants to the Purchaser, and the Purchaser hereby
purchases, acquires and accepts from the Seller, all of the Seller’s right,
title and interest in and to the Purchased Assets, free and clear of any and all
Liens, other than the Liens created in favor of the Purchaser under the
Transaction Documents.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
11

--------------------------------------------------------------------------------

 

 

(b)     The Seller and the Purchaser expressly intend and agree that (other than
for U.S. federal income tax purposes) the sale, assignment, transfer,
conveyance, contribution and grant of the Purchased Assets under this PSA shall
be, and is, a true, complete, absolute and irrevocable assignment and sale by
the Seller to the Purchaser of the Purchased Assets that is absolute and
irrevocable and that such assignment and sale shall provide the Purchaser with
the full benefits of ownership of the Purchased Assets. For U.S. federal income
tax purposes, the assignment and sale of the Purchased Assets shall be treated
as a transfer of the Purchased Assets to a disregarded entity (within the
meaning of Treasury Regulations Section 301.7704-3(b)(ii)) subsidiary of Seller,
which transfer has no U.S. federal income tax significance. Neither the Seller
nor the Purchaser intends the transactions contemplated hereby to be, or for any
purpose be characterized as, a loan from the Purchaser to the Seller or a pledge
or assignment of a security interest as collateral for a loan. The Seller waives
any right to contest or otherwise assert that this PSA does not constitute a
true, complete, absolute and irrevocable sale and assignment by the Seller to
the Purchaser of the Purchased Assets under Applicable Law, which waiver shall
be enforceable against the Seller in any Bankruptcy Event in respect of the
Seller. The sale, assignment, transfer, conveyance, contribution and grant of
the Purchased Assets shall be reflected on the Seller’s financial statements and
other records as a sale of assets to the Purchaser (except to the extent GAAP or
the rules of the SEC require otherwise with respect to the Seller’s consolidated
financial statements).

 

(c)     The Seller hereby authorizes the Purchaser to record and file, and
consents to the Purchaser recording and filing, at the Purchaser’s sole cost and
expense, (i) a UCC-1 Financing Statement, in the form attached as Exhibit G-1,
in the appropriate filing offices under the UCC (and continuation statements
with respect to such financing statements when applicable), and amendments
thereto, in such manner and in such jurisdictions as are necessary or
appropriate to evidence or perfect the sale, assignment, transfer, conveyance,
contribution and grant by the Seller to the Purchaser, and the purchase,
acquisition and acceptance by the Purchaser from the Seller, of the Purchased
Assets and (ii) a UCC-1 Financing Statement, in the form attached as
Exhibit G-2, to perfect the security interest in the Purchased Assets granted by
the Seller to the Purchaser pursuant to Section 2.1(d). Further, at any time and
from time to time, the Purchaser shall be entitled to authenticate on behalf and
in the name of the Seller, file and/or record any or all such financing
statements, instruments and documents, and to take all such other actions, as
the Purchaser may deem appropriate to perfect and to maintain perfected the
security interest granted by the Seller to the Purchaser pursuant to Section
2.1(d).

 

(d)     Notwithstanding the express intent of the Seller and the Purchaser, to
the extent that such sale, assignment, transfer, conveyance, contribution and
grant does not effect a true, complete, absolute and irrevocable sale and
assignment by the Seller to the Purchaser of the Purchased Assets (other than
for U.S. federal income tax purposes) as determined by competent judicial
authority (a “Recharacterization Event”), the Seller hereby assigns, conveys,
contributes, grants and pledges to the Purchaser, as security for its
obligations created hereunder in the event a Recharacterization Event occurs, a
first priority continuing security interest in and to all of the Seller’s right,
title and interest in, to and under the following, in each case, whether now
owned or existing or hereafter acquired or arising, and wherever located: (i)
the Purchased Assets and (ii) any and all additions and accessions to any of the
Purchased Assets, all improvements to any of the Purchased Assets, all
substitutions and replacements for any of the Purchased Assets and all products
and proceeds of any of the Purchased Assets (but excluding, in all cases, any
and all Licensor Retained Amounts), to secure the performance of all of the
Seller’s obligations under this PSA. The Parties hereto agree that this PSA
shall constitute a security agreement. At the request of the Purchaser from time
to time after a Recharacterization Event, the Seller shall promptly and duly
execute and deliver, or cause to be duly executed and delivered, to the
Purchaser all financing statements (including, without limitation, any
amendments and continuations) and other instruments and documents in form and
substance satisfactory to the Purchaser as shall be necessary or desirable to
fully perfect, when filed and/or recorded, and continue and preserve the
security interest granted pursuant to this Section 2.1(d) (which, for purposes
of clarity, shall not require the Seller to make any request to, or to take any
action with respect to, Grünenthal) as well as the priority thereof.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
12

--------------------------------------------------------------------------------

 

 

Section 2.2     Payment of Purchase Price. In full consideration for the sale,
assignment, transfer, conveyance, contribution and grant of the Purchased Assets
on the Closing Date, and subject to the terms and conditions set forth herein,
the Purchaser (a) on or prior to the Closing Date shall have issued to the
Seller all of the authorized shares of Capital Securities of the Purchaser and
(b) on the Closing Date shall pay (or cause to be paid) to the Seller, or the
Seller’s designee, at the Closing, the aggregate sum of Sixty-Five Million
Dollars ($65,000,000), in immediately available funds by wire transfer to the
Seller Account or such other account or accounts as the Seller may direct the
Purchaser at least two (2) Business Days prior to the Closing (the “Purchase
Price”).

 

Section 2.3     No Assumed Obligations. Notwithstanding any provision in this
PSA or any other writing to the contrary, the Purchaser is purchasing, acquiring
and accepting only the Purchased Assets and is not assuming any liability or
obligation of the Seller or any of the Seller’s Affiliates of whatever nature,
whether presently in existence or arising or asserted hereafter, including (a)
any liability or obligation of the Seller under the License Agreement or the
Manufacture and Supply Agreement and (b) any liability of the Seller or any
direct or indirect owner of the Seller for Taxes, including any Taxes that may
be imposed or assessed as a result of any transaction pursuant to the SPSA
and/or the PSA, (i) other than the Purchaser’s share of Transfer Taxes as
provided in Section 5.8(b), and (ii) provided that any Taxes that reduce
Royalties pursuant to the proviso in clause (c) of the definition of “Royalties”
shall not be subject to indemnification by Seller pursuant to Section 7.1. All
such liabilities and obligations shall be retained by, and remain liabilities
and obligations of, the Seller or the Seller’s Affiliates, as the case may be
(the “Excluded Liabilities and Obligations”).

 

Section 2.4     Excluded Assets. The Purchaser does not, by purchase,
acquisition or acceptance of the right, title or interest granted hereunder or
otherwise pursuant to any of the Transaction Documents, purchase, acquire or
accept any assets or contract rights of the Seller under the License Agreement
(including the Excluded Payments and the Licensor Retained Amounts) or any other
agreement or instrument related thereto, other than the Purchased Assets, or any
other assets of the Seller.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
13

--------------------------------------------------------------------------------

 

 

Article III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller hereby represents and warrants to the Purchaser, as of the date
hereof, as follows:

 

Section 3.1     Organization.  The Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has all corporate power and authority, and all licenses, permits,
franchises, authorizations, consents and approvals of all Governmental
Authorities, required to own its property and conduct its business, as now
conducted (including the execution and delivery of, and the performance under,
the Transaction Documents to which it is a party), and to exercise its rights
and to perform its obligations under the License Agreement. The Seller is duly
licensed or qualified to transact business and is in good standing in every
jurisdiction in which such license, qualification or good standing is required
by Applicable Law (except where the failure to be so qualified or in good
standing would not reasonably be expected to result in a Material Adverse
Effect).

 

Section 3.2     No Conflicts.  (a) The execution and delivery by the Seller of
any of the Transaction Documents to which it is a party, the performance by the
Seller of its obligations contemplated hereunder or thereunder or the
consummation by the Seller of the transactions contemplated hereby or thereby do
not and will not (i) contravene, conflict with, violate or result in a breach of
any term or provision of any of the organizational documents of the Seller,
(ii) contravene, conflict with, violate or result in a breach of, or give any
Governmental Authority the right to exercise any remedy or obtain any relief
under, any Applicable Law or any judgment, order, writ, decree, permit or
license of any Governmental Authority to which the Seller or any of its
subsidiaries or any of their respective assets or properties may be subject or
bound, (iii) contravene, conflict with, result in a breach or violation of,
constitute a default (with or without notice or lapse of time, or both) under,
require prepayment under, or give any Person the right to exercise any remedy or
obtain any additional rights under, or accelerate the maturity or performance
of, or payment under, or cancel or terminate (including any additional right of
termination, cancellation or acceleration), (A) except as would not reasonably
be expected to result in a Material Adverse Effect, any contract, agreement,
indenture, lease, license, deed, commitment, obligation or instrument to which
the Seller or any of its subsidiaries is a party or by which the Seller or any
of its subsidiaries or any of their respective assets or properties is bound or
committed (other than the License Agreement and the Hercules Agreement) or
(B) the License Agreement, or (iv) except as provided in any of the Transaction
Documents, result in or require the creation or imposition of any Lien on the
License Agreement, the Licensed Product, the Purchased Assets, or any AcelRx
Intellectual Property Rights.

 

(b)     Except for Grünenthal’s rights under the License Agreement, Liens
relating to the Hercules Agreement that the Seller represents and warrants will
be released concurrently with the Closing, and Liens created under the
Transaction Documents, the Seller has not granted, nor does there exist, based
on any action taken or failed to be taken by the Seller, any Lien on or relating
to the License Agreement or the Licensed Product. Except for Liens created under
the Transaction Documents, and taking into account the release of the Liens
relating to the Hercules Agreement that the Seller represents and warrants shall
occur concurrently with the Closing, the Seller has not granted, nor does there
exist, including, based on any action taken or failed to be taken by the Seller,
any Lien on or relating to the Transaction Documents, Purchased Assets or any
AcelRx Intellectual Property Rights (other than the licenses to Grünenthal under
the License Agreement).

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
14

--------------------------------------------------------------------------------

 

 

Section 3.3     Authorization. The Seller has all necessary corporate power and
authority to execute and deliver the Transaction Documents to which it is a
party, to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of each
of the Transaction Documents to which it is a party and the performance by the
Seller of its obligations hereunder and thereunder have been duly authorized by
all necessary corporate action on the part of the Seller. Each of the
Transaction Documents to which it is a party has been duly executed and
delivered by an authorized officer of the Seller. Each of the Transaction
Documents to which it is a party constitutes the legal, valid and binding
obligation of the Seller, enforceable against the Seller in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally and general equitable
principles.

 

Section 3.4     Ownership. The Seller is the exclusive (other than to the extent
set forth in clauses (b) and (c) of the definition of “Purchased Assets”) owner
of the entire right, title (legal and equitable) and interest in, to and under
the Purchased Assets and has good and valid title thereto, free and clear of all
Liens taking into account the release of the Liens relating to the Hercules
Agreement that the Seller represents and warrants shall occur concurrently with
the Closing. The Purchased Assets sold, assigned, transferred, contributed,
granted, and conveyed to the Purchaser on the Closing Date have not been
pledged, sold, assigned, transferred, conveyed or granted by the Seller to any
other Person (other than to the extent set forth in clauses (b) and (c) of the
definition of “Purchased Assets”), taking into account the release of the Liens
relating to the Hercules Agreement that the Seller represents and warrants shall
occur concurrently with the Closing. The Seller has full right to sell, assign,
transfer, contribute, grant and convey the Purchased Assets to the Purchaser.
Upon the sale, assignment, transfer, grant, contribution and conveyance by the
Seller of the Purchased Assets to the Purchaser under this PSA, the Purchaser
shall acquire good, valid and marketable title to the Purchased Assets free and
clear of all Liens, other than Liens in favor of the Purchaser, and shall be the
exclusive owner of the Purchased Assets (other than to the extent set forth in
clauses (b) and (c) of the definition of “Purchased Assets”).

 

Section 3.5     Governmental and Third Party Authorizations. The execution and
delivery by the Seller of the Transaction Documents to which it is a party, the
performance by the Seller of its obligations hereunder and thereunder and the
consummation by the Seller of the transactions contemplated hereby and thereby
do not require any consent, approval, license, order, authorization or
declaration from, notice to, action or registration by, or filing with, any
Governmental Authority or any other Person, except for (i) the filing of UCC
financing statements, (ii) the notice to the Licensee contained in the Licensee
Instruction, (iii) the Licensee Consent, (iv) the Second Amendment and
(v) applicable filings with the SEC.

 

Section 3.6     No Litigation.    (a) Except as otherwise set forth in
Section 3.11(e) and Section 3.11(f), there is no action, suit, arbitration
proceeding, claim, demand, citation, summons, subpoena or other proceeding
(whether civil, criminal, administrative, regulatory or informal) pending or, to
the Knowledge of the Seller, threatened by or against the Seller or any of its
subsidiaries, or, to the Knowledge of the Seller, pending or threatened by or
against the Licensee, any Licensee Affiliate or any Sublicensee, relating to or
affecting the License Agreement, the Licensed Product, the Purchased Assets or
any AcelRx Intellectual Property Rights (including, in each case, under the
License Agreement), at law or in equity, in each case, that would reasonably be
expected to result in a Material Adverse Effect.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
15

--------------------------------------------------------------------------------

 

 

(b)     Except as otherwise set forth in Section 3.11(e) and Section 3.11(f),
there is no inquiry or investigation (whether civil, criminal, administrative,
regulatory, investigative or informal) by or before a Governmental Authority
pending or, to the Knowledge of the Seller, threatened against the Seller or any
of its subsidiaries, or, to the Knowledge of the Seller, pending or threatened
by or against the Licensee, any Licensee Affiliate or any Sublicensee, relating
to or affecting the License Agreement, the Licensed Product, the Purchased
Assets or any AcelRx Intellectual Property Rights (including, in each case,
under the License Agreement), that, in each case, (i) if adversely determined,
would reasonably be expected to result in a Material Adverse Effect, or (ii)
challenges or seeks to prevent, enjoin, alter, delay, make illegal or otherwise
interfere with the consummation of any of the transactions contemplated by any
of the Transaction Documents.

 

Section 3.7     Solvency. Immediately after giving effect to the consummation of
the transactions contemplated by the Transaction Documents and the application
of the proceeds therefrom, (a) the Seller will be able to realize upon its
assets and pay its debts, liabilities and other obligations, including
contingent obligations, as they mature, (b) the Seller will not have
unreasonably small capital with which to engage in its business, as now
conducted and as proposed to be conducted following the Closing Date, (c) the
Seller does not have any present plans or intentions to incur debts or other
obligations or liabilities beyond its ability to pay such debts or other
obligations or liabilities, including contingent liabilities, as they become
absolute and matured, (d) the Seller will not have existing debts that cannot be
paid from the present saleable value of its property, and (e) the Seller will
not be or have become insolvent within the meaning of any applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights or by equitable principles and will not have become subject to
any Bankruptcy Event. For purposes of this Section 3.7, the amount of all
contingent obligations at any time shall be computed as the amount that, in
light of all facts and circumstances existing at such time, can reasonably be
expected to become an actual or matured liability.

 

Section 3.8     Tax Matters. To the extent a breach or inaccuracy of any of the
following could result in a liability of the Purchaser to any Person, whether as
a result of Applicable Law, contract, or otherwise:

 

(a)     The Seller has timely filed (or caused to be timely filed) all material
Tax Returns required by Applicable Law to have been filed by it and has paid or
remitted all Taxes required to be paid by it when the same have become due. All
Tax Returns filed by the Seller (or on its behalf) have been true, correct and
complete. There is no outstanding or threatened action, claim or other
examination or proceeding with respect to Taxes of the Seller or its assets
(including with respect to the Purchased Assets). There are no Taxes of the
Seller that form or could form the basis for a Lien on any of its assets
(including the Royalties), except any such Taxes that are not yet due or
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
set aside on its books.

 

(b)     Seller is not a party to any Tax sharing, Tax indemnity or Tax
allocation agreement or any other express or implied agreement to indemnify any
other Person for Taxes that would, in any manner, bind, obligate or restrict
Purchaser.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
16

--------------------------------------------------------------------------------

 

 

Section 3.9     No Brokers’ Fees. The Seller has not taken any action that would
entitle any person or entity other than Credit Suisse Securities (USA) LLC,
whose fees will be paid by the Seller, to any commission or broker’s fee in
connection with the transactions contemplated by any Transaction Document.

 

Section 3.10     Compliance with Laws. The Seller (a) has not violated, is not
in violation of, has not been given notice of any violation of, and, to the
Knowledge of the Seller, is not under investigation with respect to nor has been
threatened to be charged with, any violation of, any Applicable Law or any
judgment, order, writ, decree, injunction, stipulation, consent order, permit or
license granted, issued or entered by any Governmental Authority or (b) is not
subject to any judgment, order, writ, decree, injunction, stipulation, consent
order, permit or license granted, issued or entered by any Governmental
Authority, in each case with respect to clause (a) and (b) above, that would
reasonably be expected to result in a Material Adverse Effect. The Seller and
any subsidiary of the Seller is in compliance with the requirements of all
Applicable Laws, a breach of any of which would reasonably be expected to result
in a Material Adverse Effect.

 

Section 3.11     Intellectual Property Matters. Except as set forth on
Schedule 3.11:

 

(a)     Exhibit C to this PSA sets forth an accurate and complete list of all
AcelRx Patents and Assigned Patents. There are no Joint Patents. For each AcelRx
Patent and Assigned Patent, Exhibit C accurately sets forth (i) the countries or
jurisdictions in which such Patent is pending, allowed, granted, or issued,
(ii) the patent number or application serial number of such Patent, as
applicable, (iii) the status of such Patent, (iv) the issue date of such Patent,
as applicable, (v) as of the date hereof, the expected scheduled expiration date
of each issued Patent to the extent an expiration date can be calculated and
(vi) as of the date hereof, the scheduled expiration date of each Patent issuing
from any pending patent applications to the extent an expiration date can be
calculated, assuming a Patent issues thereon.

 

(b)     Except as indicated in Exhibit C, the AcelRx Patents and Assigned
Patents are subsisting and, to the Knowledge of the Seller, no AcelRx Patents or
Assigned Patents listed in Exhibit C have lapsed, been abandoned or cancelled.
To the Knowledge of the Seller, except as otherwise set forth in Exhibit C, each
AcelRx Patent and Assigned Patent granted by the European Patent Office has been
properly validated and maintained in each designated country noted, and such
validated rights in each designated country have not lapsed, been abandoned or
cancelled. To the Knowledge of the Seller, there are no Liens on or applicable
to the AcelRx Patents or their use in the Territory (other than the licenses in
favor of Grünenthal under the License Agreement). Except for the license granted
by the Seller to the Licensee under the License Agreement, there are no
licenses, sublicenses, options or other rights with respect to the AcelRx
Patents that have been granted by AcelRx to any Third Party. Subject to the
licenses in favor of Grünenthal under the License Agreement, the Seller is the
exclusive owner of the entire right, title (legal and equitable) and interest
in, to and under the AcelRx Patents with respect to their application to the
Territory and each country in the Territory.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
17

--------------------------------------------------------------------------------

 

 

(c)     The Seller has duly and legally filed or applied for registration of
and, to the Knowledge of the Seller, maintained its ownership interest in the
AcelRx Patents, including the AcelRx Patents listed on Exhibit C to this PSA, in
the appropriate agencies and in the jurisdictions listed on Exhibit C. To the
Knowledge of the Seller, there are currently no unpaid maintenance or renewal
fees payable by the Seller to any Third Party that are overdue or will be
overdue within 30 days of the Closing Date. To the Knowledge of the Seller, each
individual associated with the filing and prosecution of the AcelRx Patents,
including the named inventors of the AcelRx Patents, has complied in all
material respects with all applicable duties of candor and good faith in dealing
with any Patent Office regarding the AcelRx Patents, including any duty to
disclose to any Patent Office all information known by such inventors to be
material to the patentability of the AcelRx Patents (including any relevant
prior art), in each case, in those jurisdictions where such duties exist.

 

(d)     Subsequent to the issuance of each AcelRx Patent (but, for purposes of
clarity, not with respect to any prior or pending Patent application) and up to
and including the date hereof, neither the Seller nor, to the Knowledge of the
Seller, the Licensee, has filed any disclaimer or made or permitted any other
voluntary reduction in the scope of such AcelRx Patent.

 

(e)     The Seller has not been involved in any opposition, revocation, nullity,
post-grant or other proceedings involving any of the AcelRx Patents. There is no
pending or, to the Knowledge of the Seller, threatened opposition, revocation,
nullity, post-grant or other proceedings, injunction, claim, suit, action,
citation, summon, subpoena, hearing, inquiry, investigation, complaint,
arbitration, mediation, demand, decree or other dispute, disagreement,
proceeding or claim (collectively, “Disputes”) challenging the legality,
validity, scope, enforceability or ownership of or otherwise relating to any of
the AcelRx Patents or that would reasonably be expected to give rise to any
Royalty Reduction or any Set-off against the payments due to the Seller under
the License Agreement. There are no Disputes pending or, to the Knowledge of the
Seller, threatened involving the Seller and the Licensed Product or, to the
Knowledge of the Seller, involving any other Person (including Licensee) and
relating to the Licensed Product. To the Knowledge of Seller, none of the AcelRx
Patents nor the Licensed Product is subject to any outstanding injunction,
judgment, order, decree, ruling, settlement or other disposition of a Dispute.

 

(f)     There is no pending action, suit, proceeding, investigation or claim
and, to the Knowledge of the Seller, there is no threatened action, suit,
proceeding, investigation or claim to which (A) the Seller, or (B) to the
Knowledge of the Seller, the Licensee or any Sublicensee (in the case of this
clause (B), solely to the extent any such action, suit, proceeding,
investigation or claim relates to the practice of the AcelRx Patents under the
License Agreement) is a party, that claims that the manufacture, use, marketing,
sale, offer for sale, importation or distribution of the Licensed Product
infringes on any patent or other intellectual property rights of any Third Party
or constitute misappropriation of any other Person’s trade secrets or other
intellectual property rights. To the Knowledge of the Seller, there are no
issued Patents owned by any Third Party that would reasonably be expected to be
infringed by the manufacture, use, marketing, sale, offer for sale, importation
or distribution of the Licensed Product in the any country in the Territory and,
to the Knowledge of the Seller, there are no pending patent applications owned
by any Third Party containing claims that could reasonably be expected to issue
in a granted patent that would be infringed by the manufacture, use, marketing,
sale, offer for sale, importation or distribution of the Licensed Product in any
country in the Territory.

 

(g)     To the Knowledge of the Seller, there is no Person infringing any of the
AcelRx Patents, nor has the Seller received any notice under the License
Agreement of infringement of any of the AcelRx Patents. To the Knowledge of the
Seller, no claims of any AcelRx Patent are being asserted by the Licensee or any
other Person in any action, suit or proceeding of any kind.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
18

--------------------------------------------------------------------------------

 

 

(h)     To the Knowledge of the Seller, each AcelRx Patent and each Assigned
Patent granted by the European Patent Office includes at least one valid and
enforceable claim that covers the Licensed Product and, to the Knowledge of the
Seller, is valid and enforceable in each of the designated countries identified
in Exhibit C in which such Patents have been validated.

 

(i)     Except for the AcelRx Patents, neither the Seller nor any of its
Affiliates owns or controls any Patents that, absent a license, would be
infringed by the manufacture, use, sale, offer for sale or importation of the
Licensed Product in the Territory.

 

(j)     The Seller has not received and is not otherwise in possession of any
written legal opinion (which, for purposes of clarity, [*]) with respect to any
Third Party intellectual property rights relating to any AcelRx Patent or the
Licensed Product, including any freedom-to-operate, product clearance,
patentability or right-to-use opinion.

 

Section 3.12     Regulatory Approval, Manufacturing and Marketing. The Seller is
and, to the Knowledge of the Seller, the Licensee is in compliance in all
material respects with their respective obligations to develop the Licensed
Product, and to seek and obtain and maintain Regulatory Approval for the
Licensed Product pursuant to the License Agreement.

 

Section 3.13     Related Agreements. (a) Other than the Transaction Documents,
the Licensee Consent, the License Agreement, the Confidentiality Agreement, the
Manufacture and Supply Agreement, the agreements identified on Exhibit 1.83 to
the License Agreement, and, taking into account the release of the Liens
relating to the Hercules Agreement that the Seller represents and warrants shall
occur concurrently with the Closing, solely with respect to clause (ii) below,
the Hercules Agreement, there is no contract, agreement or other arrangement to
which the Seller is a party or by which its assets or properties is bound or
committed (i) that creates a Lien on, affects or otherwise relates to the
Purchased Assets or the License Agreement, or (ii) for which breach,
nonperformance, termination, cancellation or failure to renew would reasonably
be expected to result in a Material Adverse Effect.

 

(b)     The Seller has provided to the Purchaser a true, correct and complete
copy of the License Agreement and the Manufacture and Supply Agreement. The
Seller has provided to the Purchaser true, correct and complete copies of
(i) any confidentiality agreement relating to the License Agreement between the
Seller or any of its Affiliates and the Licensee and (ii) any Royalty Reports
delivered to the Seller by the Licensee pursuant to Section 7.5 of the License
Agreement.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
19

--------------------------------------------------------------------------------

 

 

(c)     The License Agreement is in full force and effect and is the legal,
valid and binding obligation of the Seller and the Licensee, enforceable against
the Seller and the Licensee in accordance with its terms, subject, as to
enforceability, to bankruptcy, insolvency, reorganization, moratorium or similar
laws now or hereafter in effect relating to or affecting creditors’ rights
generally, and general equitable principles. The execution and delivery of, and
performance of obligations under, the License Agreement were and are within the
powers of the Seller and, to the Knowledge of the Seller, the Licensee. The
License Agreement was duly authorized by all necessary action on the part of,
and validly executed and delivered by, the Seller and, to the Knowledge of the
Seller, the Licensee. The Seller is not in breach or violation of or in default
under the License Agreement or the Manufacture and Supply Agreement, and has not
previously been in breach or violation of or in default under the License
Agreement or the Manufacture and Supply Agreement. To the Knowledge of the
Seller, the Licensee is not in breach or violation of or in default under, and
has not previously been in breach or violation of or in default under, the
License Agreement or the Manufacture and Supply Agreement. To the Knowledge of
the Seller, no event or circumstance has occurred that, upon notice or the
passage of time, or both, would reasonably be expected to constitute or give
rise to any breach or default in any material respect in the performance of the
License Agreement or the Manufacture and Supply Agreement by the Seller or, to
the Knowledge of the Seller, the Licensee. Immediately following the execution
and delivery of the Transaction Documents and the Closing, the License Agreement
will continue in full force and effect, without modification, except as
expressly set forth in the Licensee Instruction relating thereto as specified in
the Transaction Documents, and shall remain the legal, valid and binding
obligation of the Seller and, to the Knowledge of the Seller, the Licensee,
enforceable against the Seller and, to the Knowledge of the Seller, the Licensee
in accordance with its terms, subject, as to enforceability, to bankruptcy,
insolvency, reorganization, moratorium or similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally, and general
equitable principles. The Licensee has not notified the Seller in writing or
otherwise that it believes the transactions contemplated by the Transaction
Documents will result in a breach, violation, cancellation or termination of,
constitute a default under, or give the Licensee the right to exercise any
remedy or obtain any additional rights under, the License Agreement. Except as
set forth in the Licensee Consent and the Hercules Agreement, and excluding the
Licensee Instruction, the Financing Statements and any applicable filings that
will be made with the SEC, neither the Licensee nor any other Person (as a
result of any agreement or other action of the Seller) has any right to consent
to, approve, review or receive notice of the execution and delivery of the
Transaction Documents by the Seller and the Closing.

 

(d)     The Seller has not waived any rights or defaults under the License
Agreement or released the Licensee, in whole or in part, from any of its
obligations under the License Agreement. Neither the Seller nor the Licensee has
agreed to amend or waive any provision of the License Agreement, and the Seller
has not received or submitted any proposal to do so and, to the Knowledge of the
Seller, the Licensee has not made, and does not intend to make, any proposal to
do so.

 

(e)     No event has occurred that would give the Licensee the right to
terminate the License Agreement or cease paying Royalties thereunder (it being
understood that the Licensee may terminate the License Agreement without cause
by providing 180 days note to the Licensee). To the Knowledge of the Seller, no
event has occurred that would give the Seller the right to terminate the License
Agreement. The Seller has not received any notice of an intention by the
Licensee to terminate or breach the License Agreement, in whole or in part, or
by the Licensee or any other Person challenging the legality, validity or
enforceability of any of the License Agreement or the obligation to pay the
Royalties under the License Agreement, or asserting or alleging that the Seller
is currently in default of its obligations under the License Agreement. The
Seller has no intention of terminating the License Agreement and has not given
the Licensee any notice of termination or breach of the License Agreement, in
whole or in part, or challenging the legality, validity or enforceability
thereof.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
20

--------------------------------------------------------------------------------

 

 

(f)     Except as provided in the License Agreement and the Manufacture and
Supply Agreement, the Seller is not a party to any agreement providing for any
sharing of, or providing for or permitting any right of counterclaim, credit,
reduction or deduction by contract or otherwise (a “Royalty Reduction”) or
permitting any Set-off against, the Royalties payable to the Seller. The Seller
has no obligation and has not otherwise agreed to make any royalty or other
similar payments to a Third Party in respect of the sale of the Licensed Product
in the Territory.

 

(g)     The Seller has not consented to an assignment, pledge, sale or other
transfer (including license) by the Licensee of any of the Licensee’s rights or
obligations under the License Agreement, and the Seller does not have Knowledge
of any such assignment, pledge, sale or other transfer (including license) by
the Licensee. Except as contemplated by Section 2.1(a) and Section 2.1(d), the
Seller has not assigned, sold or otherwise transferred any of its rights or
obligations, in whole or in part, and has not granted, incurred or suffered to
exist any Lien (other than Grünenthal’s rights under the License Agreement,
Liens created or existing under the Transaction Documents, and Liens created or
existing under the Hercules Agreement that the Seller represents and warrants
will be released concurrently with the Closing) on the License Agreement or any
of its rights thereunder or on any of the Purchased Assets, and the Seller has
not received any notice from the Licensee of the Licensee’s intent to assign,
pledge, sell or otherwise transfer (including license) any of the Licensee’s
rights or obligations on the License Agreement.

 

(h)     Neither the Seller nor the Licensee has made any claim of
indemnification under the License Agreement or the Manufacture and Supply
Agreement.

 

(i)     The Seller has not exercised its rights to conduct an audit under the
License Agreement.

 

(j)     To the Knowledge of the Seller, it has received all amounts owed to it
under the License Agreement.

 

(k)     To the Knowledge of the Seller, the Licensee has not granted to any
other Person any sublicenses pursuant to the License Agreement.

 

Section 3.14     UCC Matters. The Seller’s exact legal name is, and for the
preceding 9 years has been, “AcelRx Pharmaceuticals, Inc.” The Seller’s
principal place of business is, and for the preceding 9 years has been, located
in the State of California. The Seller’s jurisdiction of organization is, and
for the preceding 9 years has been, the State of Delaware. For the preceding 9
years, the Seller has not been the subject of any merger or other corporate or
other reorganization in which its identity or status was materially changed,
except in each case where it was the surviving or resulting Person.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
21

--------------------------------------------------------------------------------

 

 

Section 3.15     Set-off and Other Sources of Royalty Reduction. The Licensee
has no express right of Set-off under any contract or other agreement against
the Royalties, or any other amounts payable to the Seller under the License
Agreement except as provided under Section 7.3(b), Section 7.3(c),
Section 7.3(d) or Section 12.5 of the License Agreement and Article 9 of the
Manufacture and Supply Agreement (by way of its reference to Section 12.5 of the
License Agreement). The Licensee has not exercised and, to the Knowledge of the
Seller, the Licensee has not had and does not currently have the right to
exercise, nor, to the Knowledge of Seller, does any event or condition exist
that, upon notice or passage of time or both, would reasonably be expected to
permit the Licensee to exercise, any Royalty Reduction or Set-off against the
Royalties or any other amounts payable to the Seller under the License
Agreement. There are no compulsory licenses granted under Section 7.3(b)(i) of
the License Agreement or, to the Knowledge of the Seller, threatened to be
granted with respect to the AcelRx Patents.

 

Section 3.16     Margin Stock; Investment Company. (a) The Seller is not engaged
in the business of extending credit for the purpose of buying or carrying margin
stock, and no portion of the Purchase Price shall be used by the Seller for a
purpose that violates Regulation T, U or X promulgated by the Board of Governors
of the Federal Reserve System from time to time.

 

(b)     The Seller is not an “investment company” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended, including the rules and regulations thereunder (the
“Investment Company Act”).

 

Article IV

INTENTIONALLY OMITTED.

 

Article V

COVENANTS

 

The Parties covenant and agree as follows:

 

Section 5.1     Books and Records; Notices.  (a) The Seller shall keep and
maintain, or cause to be kept and maintained, at all times, full and accurate
books and records adequate to reflect accurately all Royalties and related
financial information received under the License Agreement.

 

(b)     Promptly (but in no event more than five (5) Business Days) after
receipt by the Seller of (i) (x) notice of the commencement by any Third Party
of, or (y) written notice from any Third Party threatening to commence, in
either case any action, suit, arbitration proceeding, claim, demand, dispute,
investigation or other proceeding relating to this PSA, any of the other
Transaction Documents, the License Agreement, any transaction contemplated
hereby or thereby, the Purchased Assets or the Licensed Product (in any case
other than any notice contemplated in Section 5.1(d)), or (ii) any other
correspondence relating to the foregoing, the Seller shall (A) notify the
Purchaser in writing of the receipt of such notice or correspondence and provide
the Purchaser with a written summary of all material details thereof and (B) 
furnish the Purchaser with a copy thereof (if such notice is in writing) and any
materials reasonably related thereto; provided, however, that, in any event the
Seller may withhold, and shall have no obligation to notify the Purchaser of, or
furnish to the Purchaser, any such notice to the extent [*].

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
22

--------------------------------------------------------------------------------

 

 

(c)     Promptly (but in no event more than five (5) Business Days) after
receipt by the Seller of any written notice, demand, certificate,
correspondence, report or other communication provided under the License
Agreement that relates to the Royalties, the AcelRx Patents, any Joint Patents,
the Purchased Assets, the License Agreement or the Licensed Product and
involving circumstances or events that would reasonably be expected to result in
a Material Adverse Effect (in any case, other than any notice contemplated by
Section 5.1(b) or 5.1(d)), the Seller shall (i) notify the Purchaser in writing
of the receipt thereof and provide the Purchaser with a written summary of all
material details thereof and (ii)  furnish the Purchaser with a copy thereof;
provided, however, that, in any event the Seller may withhold, and shall have no
obligation to notify the Purchaser of, or furnish to the Purchaser, any such
notice to the extent [*].

 

(d)     The Seller shall provide the Purchaser with written notice as promptly
as practicable (and in any event within five (5) Business Days) after obtaining
Knowledge of the occurrence of any Bankruptcy Event in respect of the Seller.

 

(e)     The Seller shall notify the Purchaser in writing not less than thirty
(30) days prior to any change in, or amendment or alteration of, the Seller’s
(i) legal name, (ii) form or type of organizational structure or
(iii) jurisdiction of organization; provided, that, if any change in the
Seller’s name, identity, legal entity type or jurisdiction of organization would
make any financing or continuation statement or notice of lien filed in
connection with this PSA seriously misleading within the meaning of applicable
provisions of the UCC, the Seller hereby authorizes the Purchaser to file such
amendments as may be required to preserve and protect the Purchaser’s title and
interest in and to the Purchased Assets and proceeds thereof and the collateral,
if any, related thereto; it is understood that, during the term of this PSA, the
Seller shall maintain its jurisdiction of organization in the United States.

 

(f)     The Seller shall provide the Purchaser with written notice as promptly
as practicable (and in any event within five (5) Business Days) after obtaining
Actual Knowledge of the occurrence of (i) any breach or default by the Seller of
any covenant, agreement or other provision of this PSA or any other Transaction
Document; (ii) any representation or warranty made by the Seller in any of the
Transaction Documents or in any certificate delivered to the Purchaser pursuant
hereto proves to be untrue or inaccurate in any material respect on the date as
of which made (except that any such representations and warranties that are
qualified in respect of materiality or Material Adverse Effect shall prove to be
untrue or inaccurate in any respect); or (iii) any change, effect, event,
occurrence, state of facts, development or condition that would reasonably be
expected to result in a Material Adverse Effect; provided, however, that, in any
event the Seller may withhold, and shall have no obligation to notify the
Purchaser of, or furnish to the Purchaser, any such notice to the extent [*].

 

(g)     Subject to applicable confidentiality restrictions in the License
Agreement, as promptly as practicable (but in any event within five (5) Business
Days) after obtaining Actual Knowledge of an infringement of any AcelRx Patents,
any Joint Patents or any other AcelRx Intellectual Property Rights, a written
notice describing in reasonable detail the relevant infringement.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
23

--------------------------------------------------------------------------------

 

 

(h)     The Seller shall keep the Purchaser reasonably informed regarding the
progress of the prosecution of any pending patent applications included in the
AcelRx Patents that are being prosecuted by the Seller and that include claims
that cover the Licensed Product before the European Patent Office and national
patent offices in the Territory, as appropriate, and will promptly provide
copies of office actions, responses, claim amendments and other substantive
correspondence between the Seller and such patent offices. The Seller shall
provide access to its staff responsible for patent prosecution and its
registered European patent agents as are prosecuting such patent applications
upon reasonable advance notice during normal business hours. If the Purchaser is
dissatisfied with the performance of any of the Seller’s registered European
patent agents retained for the prosecution of the AcelRx Patents before the
European Patent Office, the Purchaser may notify the Seller of such
dissatisfaction and the reasons therefor and suggest alternate registered
European patent agents for the Seller’s consideration and possible retention in
connection with such prosecution activities, and the Seller will consider the
Purchaser’s suggestions in good faith. The Seller agrees to consider the
Purchaser’s timely suggestions and advice with regard to the prosecution of such
patent applications in good faith and, to the extent the Seller in good faith
determines such suggestions and advice are legally and commercially reasonable
and beneficial to the prosecution of such patent applications, implement such
suggestions and advice.

 

Section 5.2     Confidentiality; Public Announcement.

 

(a)     Except as expressly authorized in this PSA or except with the prior
written consent of Seller, the Purchaser hereby agrees that (i) it will use the
Confidential Information solely for the purpose of the transactions contemplated
by this PSA and the other Transaction Documents and as necessary in exercising
its rights and remedies and performing its obligations hereunder and thereunder;
(ii) it will keep confidential the Confidential Information; (iii) it will not
furnish or disclose to any Person any Confidential Information; and (iv) it
shall take the same commercially reasonable steps to protect the Confidential
Information as it takes to protect its own proprietary and confidential
information. Notwithstanding anything to the contrary set forth in this PSA, the
Parties acknowledge and agree that Confidential Information shall not include
any information to the extent it can be established by competent written records
(A) is, at the time of disclosure, or thereafter becomes, a part of the public
domain or publicly known or available, other than through any act or omission of
the Purchaser in breach of its obligations under this Section 5.2, (B) was known
to the Purchaser, other than under an obligation of confidentiality, at the time
of disclosure to the Purchaser, (C) is, at the time of disclosure, or thereafter
becomes, known to the Purchaser from a source other than the Seller that had a
lawful right to disclose such information to others and who, to the best
knowledge of the Purchaser, did not directly or indirectly receive such
information from the Seller under an obligation of confidentiality or (D) was
independently developed by the Purchaser without use or reference to any
Confidential Information or proprietary information or materials of the Seller.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
24

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding anything to the contrary set forth in this PSA, the
Purchaser may, without the consent of Seller, furnish or disclose Confidential
Information to any potential or actual purchaser, transferee or assignee (and
their respective directors, officers, employees, agents, attorneys, accountants,
and other advisors and representatives (collectively, the “Representatives”)) of
all or any portion of the Purchased Assets to whom the Purchaser is entitled to
sell, transfer or assign the Purchased Assets (or portion thereof) under Section
9.4 of this PSA, in each case in connection with such sale, transfer or
assignment, provided that such potential or actual purchaser, transferee or
assignee (and their respective Representatives) shall be informed of the
confidential nature of such information and such potential or actual purchaser,
transferee or assignee shall have agreed in writing to be bound by
confidentiality provisions at least as stringent as this Section 5.2. Each Party
hereby acknowledges that the United States federal and state securities laws
prohibit any Person that has material, non-public information about a company
from purchasing or selling securities of such a company or from communicating
such information to any other Person under circumstances in which it is
reasonably foreseeable that such Person is likely to purchase or sell such
securities.

 

(c)     In the event that the Purchaser, its Affiliates or their respective
Representatives are required, in the opinion of its counsel, by Applicable Law
or legal or judicial process (including by deposition, interrogatory, request
for documents, subpoena, civil investigative demand or similar process) to
furnish or disclose any portion of the Confidential Information, the Purchaser
shall, except where impracticable, provide the Seller, as promptly as
practicable, with written notice of the existence of, and terms and
circumstances relating to, such requirement, and the Purchaser shall, at the
sole cost and expense of the Seller, use efforts to secure confidential
treatment of such Confidential Information at least as diligent as the Purchaser
would use to perfect its own confidential information, but in no event less than
reasonable efforts; provided that any Confidential Information so disclosed
shall still be subject to the restrictions on use set forth in this Section 5.2
and, in any event, the Parties agree to take all reasonable action to avoid
disclosure of Confidential Information in these circumstances; provided,
further, that, for the avoidance of doubt, this Section 5.2(c) shall not apply
to any disclosures or furnishings of Confidential Information (or any portion
thereof) related to or arising from the disclosure requirements of the SEC, the
NASDAQ stock market or any other stock exchange on which securities issued by a
Party or its Affiliates are traded and such disclosures shall be made in
accordance with the second sentence of Section 5.2(e) (except with respect to
the filing of this PSA). Any disclosure of Confidential Information by the
Purchaser in compliance with the provisions of this Section 5.2(c) shall not be
a breach of the Purchaser’s obligations under this Section 5.2.

 

(d)     As soon as reasonably practicable following the Closing Date, one or
both of the Parties shall issue a mutually agreed to press release substantially
in the applicable form attached hereto as Exhibit D. Except as required by
Applicable Law (including disclosure requirements of the SEC, the NASDAQ stock
market or any other stock exchange on which securities issued by a Party or its
Affiliates are traded), neither Party shall make any other public announcement
concerning this PSA or the subject matter hereof without the prior written
consent of the other, which shall not be unreasonably withheld or delayed;
provided that it shall not be unreasonable for the Seller to withhold consent
with respect to any public announcement containing any of the Confidential
Information. In the event of a required public announcement, to the extent
practicable under the circumstances, the Party making such announcement shall
provide the other Party with a copy of the proposed text of such announcement
sufficiently in advance of the scheduled release to afford such other Party a
reasonable opportunity to review and comment upon the proposed text.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
25

--------------------------------------------------------------------------------

 

 

(e)     The Parties shall coordinate in advance with each other in connection
with the filing of this PSA (including redaction of certain provisions of this
PSA) with the SEC, the NASDAQ stock market or any other stock exchange or
Governmental Authority on which securities issued by a Party or its Affiliate
are traded, and each Party shall use reasonable efforts to seek confidential
treatment for the terms of this PSA proposed to be redacted, if any; provided
that each Party shall ultimately retain control over what information to
disclose to the SEC, the NASDAQ stock exchange or any other stock exchange or
Governmental Authority, as the case may be, and provided further that the
Parties shall use their reasonable efforts to file redacted versions with any
Governmental Authorities which are consistent with redacted versions previously
filed with any other Governmental Authorities. Other than such obligation,
neither Party (nor its Affiliates) shall be obligated to consult with or obtain
approval from the other Party with respect to any filings to the SEC, the NASDAQ
stock market or any other stock exchange or Governmental Authority. For clarity,
once a public announcement or other disclosure is made by a Party in accordance
with Section 5.2(d) or Section 5.2(e), then no further consent or compliance
with Section 5.2(d) or Section 5.2(e) shall be required for any substantially
similar disclosure thereafter.

 

(f)     Notwithstanding anything to the contrary in this PSA, the Parties (and
each of their respective employees, representatives or other agents) may
disclose to any and all Persons, without limitation of any kind, the U.S.
federal, state and local income tax treatment of the transactions contemplated
by this PSA and all materials of any kind (including opinions or other tax
analyses) relating to such U.S. federal, state, and local tax treatment and that
may be relevant to understanding such U.S. federal, state, and local tax
treatment.

 

Section 5.3     Further Assurances. (a) Subject to the terms and conditions of
this PSA, each Party shall execute and deliver such other documents,
certificates, instruments, agreements and other writings, take such other
actions and perform such additional acts under Applicable Law as may be
reasonably requested by the other Party to consummate and implement
expeditiously the transactions contemplated by, and to carry out the purposes
and intent of the provisions of, this PSA and the other Transaction Documents,
including to (i) perfect the sale, assignment, transfer, conveyance, grant and
contribution of the Purchased Assets to the Purchaser pursuant to this PSA,
(ii) perfect, protect, more fully evidence, vest and maintain in the Purchaser
good, valid and marketable rights and interests in and to the Purchased Assets
free and clear of all Liens (other than Liens under the Transaction Documents),
(iii) create, evidence and perfect the Purchaser’s back-up security interest
granted pursuant to Section 2.1(d) and (iv) enable the Purchaser to exercise or
enforce any of the Purchaser’s rights under any Transaction Document to which
the Purchaser is party.

 

(b)     The Seller and the Purchaser shall cooperate and provide assistance as
reasonably requested by the other Party, at the expense of such other Party
(except as otherwise set forth herein), in connection with any litigation,
arbitration, investigation or other proceeding (whether threatened, existing,
initiated or contemplated prior to, on or after the Closing Date) to which the
other Party, any of its Affiliates or controlling persons or any of their
respective officers, directors, managers, agents, equityholders, employees or
controlling persons is or may become a party or is or may become otherwise
directly or indirectly affected or as to which any such Persons have a direct or
indirect interest, in each case relating to any Transaction Document, the
transactions contemplated hereby or thereby, the Purchased Assets or the License
Agreement, but in all cases excluding any litigation brought by the Seller (for
itself or on behalf of any Seller Indemnified Party) against the Purchaser or
brought by the Purchaser (for itself or on behalf of any Purchaser Indemnified
Party) against the Seller.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
26

--------------------------------------------------------------------------------

 

 

(c)     The Seller shall comply with all Applicable Laws with respect to the
Transaction Documents, the License Agreement, the Licensed Product and the
Purchased Assets, except where compliance therewith (and only so long as such
compliance) is being contested by the Seller in good faith by appropriate
proceedings and except where any non-compliance would not reasonably be expected
to result in a Material Adverse Effect.

 

(d)     The Seller shall not enter into any contract, agreement or other legally
binding arrangement (whether written or oral), or grant any right to any other
Person, in any case that would reasonably be expected to conflict with the
Transaction Documents or the rights granted to the Purchaser thereunder, impair
the Seller’s ability to perform its obligations under the Transaction Documents
or that would reasonably be expected to serve or operate to limit, impair or
circumscribe any of the Purchaser’s rights under the Transaction Documents (or
the Purchaser’s ability to exercise any such rights).

 

(e)     The Seller shall (i) perform and comply in all material respects with
its obligations under the License Agreement and (ii) not, without the prior
written consent of the Purchaser and the Subsequent Purchaser (which consent
shall not be unreasonably withheld, delayed, or conditioned), amend, modify,
supplement, restate, waive, cancel or terminate (or consent to any cancellation
or termination of and including any termination by merger, by operation of law
or otherwise), in whole or in part, any provision of or right under the License
Agreement, other than any provision relating solely to Manufacturing Matters,
where any such amendment, modification, supplement, restatement, waiver,
cancellation or termination would reasonably be expected to result in a Material
Adverse Effect.

 

(f)     On or promptly following the Closing Date, the Seller shall pay all
commissions and broker’s fees owed to Credit Suisse Securities (USA) LLC by the
Seller in connection with the transactions contemplated by this PSA.

 

(g)     The Seller shall not, directly or indirectly, transfer (including by way
of any derivative arrangement) any of its interest in the Purchaser to any
Person that is not a “qualified purchaser” within the meaning of Section
2(a)(51) of the Investment Company Act of 1940, as amended, including the rules
and regulations thereunder and otherwise in accordance with the provisions of
this PSA (unless such transfer does not otherwise cause the Purchaser to become
subject to the registration requirements of the Investment Company Act and prior
to effecting such transfer the Seller provides an opinion of counsel addressed
to the Subsequent Purchaser and in a form satisfactory to the Subsequent
Purchaser to that effect).

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
27

--------------------------------------------------------------------------------

 

 

Section 5.4     Payments on Account of the Purchased Assets. (a) If,
notwithstanding the terms of the Licensee Instruction, the Licensee, any
Sublicensee or any other Person makes any future payment in respect of the
Payment Rights to the Seller or any of its Affiliates (other than the
Purchaser), then (i) the portion of such payment that represents the Payment
Rights payable to the Purchaser shall be held by the Seller (or such Affiliate)
in trust for the benefit of the Purchaser in a segregated account, (ii) the
Seller (or such Affiliate) shall have no right, title or interest whatsoever in
such portion of such payment and shall not create or suffer to exist any Lien
thereon and (iii) the Seller (or such Affiliate) promptly, and in any event no
later than two (2) Business Days following the receipt by the Seller (or such
Affiliate) of such portion of such payment, shall remit by wire transfer of
immediately available funds such portion of such payment to the Company
Collection Account in the exact amount received with all necessary endorsements
(if applicable).

 

(b)     If the Licensee, any Sublicensee or any other Person takes any Set-off
based on any obligation or amount owing by the Seller or any of its Affiliates
that does not constitute a Permitted Set-off hereunder and has the effect of
reducing amounts required to be paid by the Licensee in respect of the
Royalties, then the Seller promptly, and in any event no later than two (2)
Business Days after the Seller acquires Knowledge of such Set-off, shall remit
by wire transfer of immediately available funds an amount equal to 75% of such
Set-off to the Company Collection Account (which amount, the Parties acknowledge
and agree, shall not be considered Licensor Retained Amounts for any purpose).
Any payments made by the Seller pursuant to this Section 5.4(b) shall reduce on
a dollar-for-dollar basis any amounts that would otherwise be payable under
Section 5.4(b) of the SPSA by the Purchaser for the same Set-off. The Parties
acknowledge and agree that, to the extent the Seller has made any payments to
the Company Collection Account for any Set-off based on the first sentence of
this paragraph (b) and all or any portion of the amount so paid is subsequently
paid by or on behalf of Licensee (including through recovery on any judgment or
from insurance) to any of the Company Collection Account, the Seller, the
Purchaser or the Subsequent Purchaser in payment of all or such portion of such
previously Set-off amount, such amount so paid by or on behalf of Licensee (or
received through such recovery or insurance) shall for all purposes be
considered Licensor Retained Amounts.

 

(c)     The Seller shall make all payments required to be made by it to the
Purchaser pursuant to this PSA by wire transfer of immediately available funds,
to the account set forth as the “Purchaser Account” on Exhibit E (or to such
other account as the Purchaser shall notify the Seller in writing from time to
time) (the “Purchaser Account”).

 

(d)     If (i) the Licensee, any Sublicensee or any other Person makes any
payment to the Purchaser of any amounts under the License Agreement other than
the Payment Rights, or (ii) the Subsequent Purchaser makes any payment to
Purchaser under Section 5.4(d) of the SPSA, then except to the extent such
payment is transferred by the Servicer from the Company Collection Account
pursuant to Section 3.01(c) first of the Servicing Agreement, (x) such payment
shall be held by the Purchaser in trust for the benefit of the Seller in a
segregated account, (y) the Purchaser shall have no right, title or interest
whatsoever in such payment and shall not create or suffer to exist any Lien
thereon and (z) the Purchaser promptly, and in any event no later than three (3)
Business Days following the receipt by the Purchaser of such payment, shall
remit such payment to the Seller Account pursuant to Section 5.4(e) in the exact
amount received with all necessary endorsements (if applicable).

 

(e)     The Purchaser shall make all payments required to be made by it to the
Seller pursuant to this PSA by wire transfer of immediately available funds in
United States dollars, to the account set forth on Exhibit F (or to such other
account as the Seller shall notify the Purchaser in writing from time to time)
(the “Seller Account”).

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
28

--------------------------------------------------------------------------------

 

 

(f)     Any payments made by the Seller to the Purchaser under this PSA shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by Applicable Law. If the Seller is required by Applicable
Law to deduct or withhold any Tax from any sums payable to the Purchaser, then
(i) the Seller shall make such deductions or withholdings and pay the full
amount deducted to the relevant Governmental Authority in accordance with
Applicable Law and provide the Purchaser with written evidence that such payment
was made; (ii) such deducted or withheld amounts shall be treated as if paid by
the Seller to the Purchaser under this PSA and the Seller shall not be required
to pay additional amounts in respect of such deducted or withheld Taxes to the
Purchaser other than solely with respect to any deductions or withholdings on
account of Covered Taxes, and (iii) solely with respect to any deductions or
withholdings on account of Covered Taxes, the sum payable by the Seller to the
Purchaser shall be increased as necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 5.4(f)) the Purchaser receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made.

 

(g)     Any payments made by the Purchaser to the Seller under this PSA shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by Applicable Law. If the Purchaser is required by Applicable
Law to deduct or withhold any Tax from any sums payable to Seller, then (i) the
Purchaser shall make such deductions or withholdings and pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law and provide the Seller with written evidence that such payment was made,
(ii) such deducted or withheld amounts shall be treated as if paid by the
Purchaser to the Seller under this PSA, and the Purchaser shall not be required
to pay additional amounts in respect of such deducted or withheld Taxes to the
Seller other than solely with respect to any deductions or withholdings on
account of Covered Taxes (provided, that, for purposes of this Section 5.4(g),
all references to the Seller in clauses (i) through (iii) of the definition of
Covered Taxes shall instead be deemed to be references to the Purchaser), and
(iii) solely with respect to any deductions or withholdings on account of
Covered Taxes, the sum payable by the Purchaser to the Seller shall be increased
as necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section 5.4(g)) the Seller receives an amount equal to the sum it
would have received had no such deductions or withholdings been made.

 

Section 5.5     License Agreement . (a) The Seller (i) shall perform and comply
with in all material respects its obligations under the License Agreement,
(ii) shall not, without the prior written consent of the Purchaser, which
consent shall not be unreasonably withheld, delayed, or conditioned, (A)
forgive, release or compromise any Royalties payable by the Licensee under the
License Agreement or (B) grant or create any Liens (other than (I) Liens created
or existing under the License Agreement or the Transaction Documents, (II) Liens
on the Licensor Retained Amounts and related amounts under the License
Agreement, and (III) Liens under the License Agreement related to monitoring and
enforcement of, or otherwise related to, the rights described in clause (II) or
the Seller’s rights described in clauses (b) and (c) of the definition of
“Purchased Assets”) on the License Agreement, (iii) shall not enter into any new
contract, agreement or legally binding arrangement in respect of the Purchased
Assets (other than in connection with the non-exclusive rights to certain of the
Purchased Assets that it retains under clauses (b) and (c) of the definition
thereof), the AcelRx Patents with respect to the Field in the Territory or the
sale of the Licensed Product in the Territory without the prior written consent
of the Purchaser, which consent shall not be unreasonably withheld, delayed, or
conditioned, and (iv) except as provided in Section 5.6, shall not agree to do
any of the foregoing. The Seller shall promptly (and in any case within five (5)
Business Days) deliver to the Purchaser copies of all fully-executed or
definitive writings related to the matters set forth in clauses (ii), (iii) and
(iv) of the immediately preceding sentence except to the extent such writing is
related solely to Manufacturing Information or Manufacturing Matters and does
not relate to any claims of the Licensee or any liability of the Seller under
Article 9 of the Manufacture and Supply Agreement by way of its reference to
Section 12.5 of the License Agreement.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
29

--------------------------------------------------------------------------------

 

 

(b)     Except as otherwise expressly set forth in this ARTICLE V, the Seller
shall not, without the prior written consent of the Purchaser, which consent
shall not be unreasonably withheld, delayed, or conditioned, grant or withhold
any consent, exercise or waive any right or option, fail to exercise any right,
grant or option or deliver to the Licensee any notice under, in respect of,
affecting or relating to the Purchased Assets, the AcelRx Patents, any Joint
Patents, the Licensed Product or the License Agreement, except in each case
where doing so would not reasonably be expected to result in a Material Adverse
Effect (excluding from such prohibition any Manufacturing Matters that do not
relate to any claims of the Licensee or any liability of the Seller under
Article 9 of the Manufacture and Supply Agreement by way of its reference to
Section 12.5 of the License Agreement). The Seller shall promptly (and in any
case within five (5) Business Days) deliver to the Purchaser copies of all
fully-executed or definitive writings related to the matters set forth in the
immediately preceding sentence where the Purchaser’s prior written consent is
required.

 

(c)     Promptly (and in any case within five (5) Business Days) after receiving
(i) notice from the Licensee, including any notice terminating the License
Agreement in whole or in part, alleging any breach of or default under the
License Agreement by the Seller or asserting the existence of any facts,
circumstances or events that, alone or together with other facts, circumstances
or events, would reasonably be expected (with or without the giving of notice or
passage of time, or both) to give rise to a breach of or default under the
License Agreement by the Seller or the right to terminate the License Agreement
(in whole or in part) by the Licensee, or (ii) any other correspondence relating
to the foregoing, in each case the Seller shall (A) (x) give written notice
thereof to the Purchaser and provide the Purchaser with a written summary of all
material details thereof, (y) include a copy of any written notice received from
the Licensee, and (z) in the case of any breach or default or alleged breach or
default by the Seller, describe in reasonable detail any corrective action the
Seller proposes to take in respect of such breach or default or alleged breach
or default, and (B) in the case of any actual breach or default by the Seller
and after consultation with the Purchaser, use commercially reasonable efforts
to cure such breach or default and give written notice to the Purchaser upon
curing such breach or default; provided, however, that, if the Seller fails to
promptly cure any such actual breach or default (other than any such breach or
default that involves solely a Manufacturing Matter that does not relate to any
claims of the Licensee or any liability of the Seller under Article 9 of the
Manufacture and Supply Agreement by way of its reference to Section 12.5 of the
License Agreement), without limiting any other rights it may have, the Purchaser
shall, upon written notice to the Seller, be entitled to (x) pay directly to the
Licensee any amounts due and payable under the License Agreement from the Seller
to the Licensee the nonpayment of which constitutes any such breach or default
and (y) take any and all actions the Purchaser considers reasonably necessary to
promptly cure, or cause the Seller to cure, any such breach or default that does
not entail nonpayment of any amount due from the Seller to the Licensee under
the License Agreement, to the extent it is possible to cure such breach or
default. The Seller shall reasonably cooperate, with the Purchaser in its effort
to cure or cause the Seller to cure any such actual breach or default, and shall
reimburse the Purchaser, promptly (but in no event later than five (5) Business
Days) following demand, for all out-of-pocket costs and expenses incurred by the
Purchaser in connection therewith.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
30

--------------------------------------------------------------------------------

 

 

(d)     Promptly after the Seller obtains Knowledge of a material breach of or
material default under, or an alleged material breach of or material default
under, the License Agreement by the Licensee (the “Defaulting Party”) or of the
existence of any facts, circumstances or events that, alone or together with
other facts, circumstances or events, would reasonably be expected (with or
without the giving of notice or passage of time, or both) to give rise to a
material breach of or material default under the License Agreement by the
Defaulting Party or would give rise to the right to terminate the License
Agreement (in whole or in part) by the Seller, in each case the Seller shall
(i) promptly (but in any event within five (5) Business Days) give written
notice to the Purchaser and provide the Purchaser with a written summary of all
material details thereof (excluding any Manufacturing Information or
Manufacturing Matter that does not relate to any claims of the Licensee or any
liability of the Seller under Article 9 of the Manufacture and Supply Agreement
by way of its reference to Section 12.5 of the License Agreement). In the event
of any such material breach or material default, the Seller shall proceed in
consultation with the Purchaser and take all commercially reasonable actions
(including commencing legal actions against the Licensee using legal counsel
reasonably satisfactory to each of the Seller and the Purchaser) to enforce
compliance by the Licensee with the relevant provisions of the License Agreement
and to exercise any or all of the rights and remedies available, whether under
the License Agreement or by operation of Applicable Law or equity, with respect
thereto, in the Seller’s capacity as Servicer under the Servicing Agreement. The
Purchaser acknowledges and agrees that it shall have no right to enforce any
rights or remedies directly on its own behalf and shall rely on the Servicer or
the Replacement Servicer under the Servicing Agreement for such enforcement in
accordance with the terms of the Servicing Agreement. Without limiting the
foregoing, the Purchaser shall have no claims or rights (i) to seek to cause or
enforce performance under the License Agreement by the Licensee, including but
not limited to alleging any failure by the Licensee to use the level of effort
required by the License Agreement in the performance of the Licensee’s
obligations thereunder, directly on its own behalf (and shall rely on the
Servicer or the Replacement Servicer under the Servicing Agreement for such
enforcement in accordance with the terms of the Servicing Agreement), or (ii) to
seek payment of any amounts due from or to any party under the License Agreement
or the Manufacture and Supply Agreement, other than amounts constituting Payment
Rights, and in that case only in accordance with the Servicing Agreement. It is
acknowledged and agreed that the Licensee is entitled to Royalty Reductions and
Set-offs, under and in accordance with the License Agreement and the Manufacture
and Supply Agreement, with respect to payments due to the Licensor and its
assignees (including the Purchaser) as and to the same extent as the Licensee
would be entitled to Royalty Reductions and Set-offs with respect to such
payments thereunder prior to giving effect to any assignment (including the
transactions contemplated by this PSA), including but not limited to any Royalty
Reductions and Set-offs to which the Licensee may be entitled thereunder in the
case of any failure or delay in the supply of Licensed Product by the Licensor
or its Affiliates.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
31

--------------------------------------------------------------------------------

 

 

(e)     To the extent permitted under the License Agreement, the Seller shall
(i) take any and all actions, and prepare, execute, deliver and file any and all
agreements, documents and instruments, that are reasonably necessary or
desirable to diligently preserve, prosecute and maintain the AcelRx Patents and
any Joint Patents, including payment of maintenance fees or annuities, at the
sole cost and expense of the Seller, and (ii) diligently defend (and enforce)
the applicable AcelRx Patents and any Joint Patents against infringement or
interference by any other Person in the Field and in any jurisdiction in the
Territory, and against any claims of invalidity or unenforceability, in the
Field and in any jurisdiction in the Territory and, in connection with any such
defense and enforcement activities, shall proceed in consultation with the
Purchaser and take all commercially reasonable actions (including by bringing
any legal action for infringement or defending any counterclaim of invalidity or
action of any other Person for declaratory judgment of non-infringement or
non-interference using legal counsel reasonably satisfactory to each of the
Seller and the Purchaser) to so diligently defend (and enforce) the applicable
AcelRx Patents and any Joint Patents. In the event that the Parties agree that
the Seller shall not control the defense or prosecution of any of the claims or
actions to which reference is made in clause (ii) above in this Section 5.5(e)
(including any enforcement of AcelRx Patents and any Joint Patents against
infringement or interference by any other Person in the Field and in any
jurisdiction in the Territory), the Purchaser shall have the right to do so,
with counsel appointed by the Purchaser, subject to the applicable terms of the
Servicing Agreement with respect to allocation of responsibility for the costs
associated therewith. The Seller shall have the right, at its sole expense, to
participate in (but not control) any action, suit or other proceeding described
in clause (ii) above in this Section 5.5(e) that the Purchaser controls pursuant
the immediately preceding sentence. The Seller shall not disclaim or abandon, or
fail to take any commercially reasonable action necessary or desirable to
prevent the disclaimer or abandonment of, any AcelRx Patents or any Joint
Patents during any Royalty Term (as defined in Section 7.3 of the License
Agreement) without the prior written consent of the Purchaser.

 

(f)     Except in connection with any assignment by the Seller of its rights and
a delegation by the Seller of its obligations under this PSA pursuant to and in
accordance with Section 9.4 of this PSA or any assignment by the Seller in
accordance with Section 16.4 or Section 16.10 of the License Agreement or any
sale, transfer, disposition or assignment of any Licensor Retained Amounts, the
Seller shall not dispose of, assign or otherwise transfer, in whole or in part,
the License Agreement (other than pursuant to this PSA and other than its rights
to the Licensor Retained Amounts and related amounts under the License
Agreement, its rights described in clauses (b) and (c) of the definition of
“Purchased Assets,” and its rights under the License Agreement related to
monitoring and enforcement of, or otherwise related to, the aforementioned
rights) or any of the Seller’s right, title or interest in or to the AcelRx
Patents or any Joint Patents with respect to the rights under such AcelRx
Patents or Joint Patents under the License Agreement (which, for purposes of
clarity, shall not prohibit the Seller from entering into licenses or similar
arrangements with respect to the AcelRx Patents or any Joint Patents outside the
Field or outside the Territory). The Seller shall not, except for Liens granted
or created in connection with transactions or arrangements effected in
accordance with the immediately preceding sentence, grant or create any Lien on
any of its rights, title or beneficial interest in, to or under, whether
directly or indirectly, the License Agreement or the AcelRx Patents or Joint
Patents with respect to the rights under such AcelRx Patents or Joint Patents
under the License Agreement.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
32

--------------------------------------------------------------------------------

 

 

(g)     Subject to the Servicing Agreement, the provisions of the License
Agreement and the Manufacture and Supply Agreement and any rights of the
Licensee under either the License Agreement or the Manufacture and Supply
Agreement and any limitations that Seller reasonably requires to protect the
attorney-client privilege based on advice from outside counsel (provided that,
where so advised, the Seller shall enter into a joint defense agreement or other
agreement with the Purchaser in order to maintain the attorney-client privilege
of any information shared with the Purchaser), the Seller shall make available
its relevant records and personnel to the Purchaser in connection with any
prosecution of litigation by the Seller against the Licensee to enforce any of
the Purchaser’s rights under this PSA, including with respect to any of the
Purchased Assets. Subject to the Servicing Agreement, the provisions of the
License Agreement and the Manufacture and Supply Agreement and any rights of the
Licensee under either the License Agreement or the Manufacture and Supply
Agreement and any limitations that the Seller reasonably requires to protect the
attorney-client privilege based on advice from outside counsel (provided that,
where so advised, the Seller shall enter into a joint defense agreement or other
agreement with the Purchaser in order to maintain the attorney-client privilege
of any information shared with the Purchaser), the Seller shall make available
its relevant records and personnel to the Purchaser in connection with any
prosecution of litigation by the Seller with respect to the matters covered by
Section 5.5(e).

 

(h)     The Seller shall not grant any license, sublicense or other right in or
to the AcelRx Intellectual Property Rights covering the Licensed Product with
respect to the Territory and in the Field, unless such license, sublicense or
other right becomes a License Agreement hereunder and the royalties under such
license become part of the Purchased Assets.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
33

--------------------------------------------------------------------------------

 

 

Section 5.6     Termination of the License Agreement. (a) Without limiting the
provisions of Section 5.5 or any other rights or remedies the Purchaser may have
under this PSA, if during the Royalty Term the Licensee terminates or provides
written notice of termination of the License Agreement or the License Agreement
otherwise terminates in each case either with respect to the entire Territory or
with respect to any of France, Germany, Italy, Spain or the United Kingdom,
then, the Seller shall use commercially reasonable efforts to negotiate a
replacement license agreement for the License Agreement or, in the case of a
partial termination of the License Agreement, with respect to the portion of the
Territory to which the termination relates covering, at a minimum, the grant of
an exclusive license under the AcelRx Intellectual Property Rights to make, have
made, use, import, offer for sale and sell the Licensed Product or a suitable
other product in the same geographical territories as those covered by the
License Agreement (or the portion of the Territory to which the termination
relates) on the most favorable economic terms (to the licensor) reasonably
practicable in light of then-prevailing market conditions (any such license, a
“New Arrangement”). If the Seller identifies any New Arrangement, the Seller
shall present the material terms of the New Arrangement to the Purchaser and,
upon the express written consent of the Purchaser (which consent shall not be
unreasonably withheld), the Seller shall include the royalties payable under
such New Arrangement (other than the royalties and milestone and other payments
that correlate to the Licensor Retained Amounts) with respect to the Licensed
Product as a Purchased Asset and/or enter into, duly execute and deliver a new
license agreement effecting such New Arrangement (“New License Agreement”). If
the Seller identifies or enters into a New Arrangement, Seller agrees to comply
with the provisions of this PSA in connection with the New Arrangement by
including the royalty payments owing to Seller thereunder (other than the
royalties and milestone and other payments that correlate to the Licensor
Retained Amounts) in the Purchased Assets, and references herein to the
Purchased Assets and the License Agreement with respect to the Licensed Product
shall be deemed to include any New Arrangement and New License Agreement, and
all related definitions and references in the Transaction Documents shall be
deemed to be references to the New Arrangement and New License Agreement without
further action by the parties to amend the Transaction Documents.
Notwithstanding the foregoing, the Purchaser, at its sole election by written
notice to the Seller following any such termination, shall have the right to
negotiate a New Arrangement and New License Agreement in collaboration with the
Seller, and the Seller shall provide reasonable assistance to and cooperate with
the Purchaser, at the Purchaser’s sole discretion, in such efforts as the
Purchaser shall undertake in connection with the negotiation of a New
Arrangement and New License Agreement. Any such New Arrangement or New License
Agreement shall (i) become effective not earlier than the effective date of such
termination of the License Agreement, (ii) expire not later than the last day of
the Royalty Term (and, if such termination is only in part in respect of the
Licensed Product in any of France, Germany, Italy, Spain or the United Kingdom
(and not the entire Territory), the Royalty Term for purposes of the foregoing
shall be such term that is applicable under the License Agreement for the
Licensed Product in such country) and (iii) include terms, conditions and
limitations that are not materially less favorable to the Seller or the
Purchaser, taking into account the sale of the Purchased Assets (and the
retention of the Licensor Retained Amounts) pursuant to the Transaction
Documents, than those contained in the License Agreement, including with respect
to obligations and costs imposed on the Seller, disclaimers of and limitations
on the Seller’s liability, intellectual property ownership and control and
indemnification.

 

(b)     Should the Purchaser identify any New Arrangement or New License
Agreement pursuant to Section 5.6(a), the Seller agrees to duly execute and
deliver the New License Agreement effecting such New Arrangement that satisfies
the foregoing requirements promptly upon the written request of the Purchaser.

 

Section 5.7     Audits. (a) The Seller shall not, without the prior written
consent of the Purchaser, and the Seller shall, upon the written request of the
Purchaser, cause an audit of the Licensee’s books and records to be conducted
pursuant to and in accordance with Section 8.5 of the License Agreement. For the
purposes of exercising the Purchaser’s rights pursuant to this Section 5.7(a),
the Seller shall appoint such certified public accountant as the Seller, in its
capacity as Servicer, shall select for such purpose (it being understood and
agreed that any such certified public accountant shall, pursuant to Section 8.5
of the License Agreement, be reasonably acceptable to the Licensee, which
acceptance is not to be unreasonably withheld or delayed) and which certified
public accountant is reasonably acceptable to the Purchaser. The Seller and the
Purchaser agree that all of the expenses of any audit carried out at the request
of the Purchaser pursuant to this Section 5.7(a) that would otherwise be borne
by the Seller pursuant to the License Agreement shall instead be borne by the
Purchaser and the Seller on a pro rata basis, with the Purchaser bearing 75% of
any such expenses and the Seller bearing 25% of such expenses, and with such
expenses as are to be borne by the Purchaser being reimbursed to the Seller
promptly on demand, including (i) the pro rata portion of such reasonable fees
and expenses of such certified public accountant as are to be borne by the
Seller pursuant to Section 8.5 of the License Agreement and (ii) the pro rata
portion of the Seller’s reasonable and bona fide out-of-pocket costs and
expenses incurred in connection with such inspection or audit. The Seller shall
furnish to the Purchaser any audit report prepared in connection with such
audit, provided that any information regarding Manufacturing Matters or
Manufacturing Information that does not relate to any claims of the Licensee or
any liability of the Seller under Article 9 of the Manufacture and Supply
Agreement by way of its reference to Section 12.5 of the License Agreement may
be omitted from such report by the auditor or may be redacted by the Seller
prior to providing such report to the Purchaser.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
34

--------------------------------------------------------------------------------

 

 

(b)     In the event that any audit conducted pursuant to Section 5.7(a)
uncovers that the amounts actually paid to the Purchaser for any period in
respect of the Purchased Assets was less than the amounts that should have been
paid to the Purchaser for such period in respect of the Purchased Assets, the
Seller, in its capacity as Servicer, shall expeditiously pursue collection of
such underpayment, together with interest thereon and reimbursement for the
expenses of such inspection or audit, from the Licensee in accordance with and
to the extent provided under Section 8.5 of the License Agreement.

 

Section 5.8     Tax Matters. (a)     The Seller and Purchaser shall each be
liable for, and shall pay when due, [*] of any Transfer Taxes payable by reason
of the transfer of the Purchased Assets under this PSA and the transfer of the
Purchased Interest under the SPSA and shall file all necessary returns, reports
or other filings with respect to all such Transfer Taxes.

 

(b)     At the Purchaser’s reasonable expense, (i) the Seller will use
commercially reasonable efforts (including upon the Purchaser’s reasonable
request) to file any Tax form or other documentation required to be filed by the
Seller under Applicable Law in effect as of the date hereof that would enable
the Purchaser to receive payments under this PSA and the License Agreement free
from, or at a reduced rate of, withholding Tax or other Taxes that would result
in a reduction of Royalties, and (ii) the Seller will use commercially
reasonable efforts to file any other Tax form or other documentation required to
be filed by Seller under Applicable Law that is not in existence as of the date
hereof that would enable the Purchaser to receive payments under this PSA and
the License Agreement free from, or at a reduced rate of, withholding Tax or
other Taxes that would result in a reduction to the definition of “Royalties”
unless, in the Seller’s reasonable judgment, the completion, execution or
submission of such Tax form or documentation would materially prejudice the
legal or commercial position of the Seller.

 

(c)     The Seller will promptly notify Purchaser in the event that it has
Actual Knowledge of any withholding or other Taxes that may constitute a
reduction of Royalties pursuant to the proviso in clause (c) of the definition
of “Royalties” and will consult with Purchaser in good faith in determining
whether such Taxes are owed.

 

(d)     The Seller and the Purchaser will each use commercially reasonable
efforts, at the request and expense of the other Party, to cooperate with each
other to minimize any Taxes imposed on or with respect to the Royalties or
otherwise incurred with respect to the transactions undertaken pursuant to the
Transaction Documents. Upon the reasonable request of a Party, the other Party
will, at the requesting Party’s expense, use commercially reasonable efforts to
obtain a refund of any non-de minimus amount that the Parties agree (in their
reasonable discretion) is attributable to a payment made pursuant to this
Agreement and with respect to which a non-de minimus refundable payment is
likely to be available from the applicable Tax authority to which a Tax payment
was made.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
35

--------------------------------------------------------------------------------

 

 

Section 5.9     Administrative Services. The Purchaser hereby engages the Seller
to perform on behalf of the Purchaser, and the Seller hereby agrees to perform
on behalf of the Purchaser, Administrative Servicing (as defined below) with
respect to the Purchaser’s obligations under the SPSA and the transactions and
agreements contemplated thereby. The Seller, in its capacity as administrative
servicer to the Purchaser (the Seller, acting in such capacity, the
“Administrative Servicer”) shall perform its Administrative Servicing
obligations under this PSA in good faith, in accordance with applicable Law and
in a manner generally consistent with its reasonable and prudent servicing
procedures for servicing, monitoring, managing, maintaining, delivering and
administering assets comparable to the Purchased Assets and the Purchased
Interest for its own account or for others, including with respect to the
servicing of accounts receivable similar to the Payment Rights for its own
account (assuming, for these purposes, that the License Agreement were the only
business of the Administrative Servicer) or for others and in any event with
such care as a reasonably prudent servicer would use to service and administer
the Purchased Assets and the Purchased Interest. “Administrative Servicing”
means the following services, applying the servicing standards described in the
preceding sentence:

 

(a)     taking all such actions on behalf of the Purchaser as are necessary to
fulfill the obligations of the Purchaser under the SPSA, and any documents or
agreements related thereto or contemplated thereby;

 

(b)     on behalf of Purchaser, arrange compliance with all organization, tax,
accounting, licensing and other administrative measures necessary for the
maintenance of the Purchaser’s existence and the Purchaser’s compliance with
Applicable Laws and fulfilling the Purchaser’s obligations under the Subsequent
Purchase Agreement and the other Transaction Documents to which it is a party,
including but not limited to servicing, monitoring, managing, maintaining,
delivering and administering on behalf of the Purchaser all necessary and
applicable matters relating to the Purchaser’s general business, including the
maintenance and keeping of all necessary and separate accountancies, books and
records in accordance with Applicable Law; facilitation of annual accounts;
administering and maintaining without commingling insofar as practicable the
separate funds of the Purchaser, the Seller, any Subsequent Purchaser and funds
belonging to any other person, including maintaining separate bank accounts in
the Purchaser’s name and collection and concentration accounts (with procedures
to minimize commingling of funds while facilitating efficient payment of amounts
by the Licensee) as are required in connection with the SPSA and any
arrangements with Other Purchasers; fulfillment of any limited liability company
organizational and administrative requirements imposed by Applicable Law;
delivery of necessary information technology; and service, monitor, manage,
maintain, deliver and administer all other matters as may be required for the
Purchaser to maintain its status as an independent entity (including the
separateness obligations set forth in Section 5.10 of the SPSA); and

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
36

--------------------------------------------------------------------------------

 

 

(c)     taking such other actions as shall be reasonably necessary or
appropriate to perform the foregoing duties.

 

Section 5.10     Existence. The Seller shall (a) preserve and maintain its
existence and shall not take any action to dissolve or liquidate itself,
(b) preserve and maintain its rights, franchises and privileges unless failure
to do any of the foregoing in this subparagraph (b) would not reasonably be
expected to result in a Material Adverse Effect, (c) qualify and remain
qualified in good standing in each jurisdiction where the failure to preserve
and maintain its existence, rights, franchises, privileges and/or qualifications
would reasonably be expected to result in a Material Adverse Effect, including
appointing and employing such agents or attorneys in each such jurisdiction
where it shall be necessary to take action under this PSA, and (d) comply with
its organizational documents and not take any action to waive, repeal, amend,
vary, supplement or otherwise modify such organizational documents in a manner
that would reasonably be expected to result in a Material Adverse Effect;
provided, however, that nothing in this Section 5.10 shall prohibit the Seller
from entering into any merger or consolidation with, or selling or otherwise
transferring all or substantially all of its assets to, any other Person if the
Seller is the continuing or surviving entity or if the surviving or continuing
or acquiring entity assumes (either expressly or by operation of law) all of the
obligations of the Seller under the Transaction Documents and the License
Agreement and furnishes a written agreement to the Purchaser to that effect,
substantially in the form of Exhibit H; provided, further, that such Person is a
“qualified purchaser” within the meaning of Section 2(a)(51) of the Investment
Company Act of 1940, as amended, including the rules and regulations thereunder
or that such transaction does not otherwise cause the Purchaser to become
subject to the registration requirements of the Investment Company Act and prior
to effecting such transaction the Seller provides an opinion of counsel
addressed to the Subsequent Purchaser and in a form satisfactory to the
Subsequent Purchaser to that effect.

 

Article VI

THE CLOSING

 

Section 6.1     Closing. Subject to delivery of the closing deliverables set
forth in Section 6.2 by the Seller and Section 6.3 by the Purchaser, the closing
of the transactions contemplated hereby (the “Closing”) shall take place at 9:00
a.m., Eastern Standard Time, on September 18, 2015 (the “Closing Date”),
contemporaneous with the execution of this PSA, at the offices of Cadwalader,
Wickersham & Taft LLP located at One World Financial Center, New York, New York
10281, or on such other date, at such other time or at such other place, in each
case as the Parties mutually agree.

 

Section 6.2     Closing Deliverables of the Seller. Prior to or at, and as a
condition precedent to, the Closing, the Seller shall deliver or cause to be
delivered to the Purchaser the following:

 

(a)     this PSA duly executed by the Seller and acknowledged by the Subsequent
Purchaser;

 

(b)     the Initial Bill of Sale duly executed by the Seller;

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
37

--------------------------------------------------------------------------------

 

 

(c)     the Licensee Instruction duly executed by the Seller, which shall have
been delivered to the Licensee in accordance with the License Agreement;

 

(d)     the Servicing Agreement duly executed by all parties thereto other than
the Purchaser;

 

(e)     a certificate of an executive officer of the Seller (the statements made
in which shall be true and correct on and as of the Closing Date): (i) attaching
copies, certified by such officer as true and complete, of (x) the
organizational documents of the Seller and (y) resolutions of the governing body
of the Seller authorizing and approving the execution, delivery and performance
by the Seller of the Transaction Documents and the transactions contemplated
hereby and thereby, (ii) setting forth the incumbency of the officer or officers
of the Seller who have executed and delivered the Transaction Documents,
including therein a signature specimen of each such officer or officers and
(iii) attaching a copy, certified by such officer as true and complete, of a
good standing certificate of the appropriate Governmental Authority of the
Seller’s jurisdiction of organization, stating that the Seller is in good
standing under the laws of such jurisdiction;

 

(f)     the duly executed copy of the SACA by all parties other than the
Purchaser;

 

(g)     evidence reasonably satisfactory to the Purchaser of the release of the
Liens on the Purchased Assets granted under the Hercules Agreement;

 

(h)     evidence reasonably satisfactory to the Purchaser that all of the
conditions precedent to the Second Amendment becoming effective have been
satisfied substantially concurrently with the consummation of the transactions
contemplated hereby; and

 

(i)     each of the Financing Statements and such other certificates and
documents the Purchaser may have reasonably requested to create, evidence and
perfect the sale, assignment, transfer, conveyance, contribution and grant of
the Purchased Assets pursuant to Section 2.1 and the back-up security interest
granted pursuant to Section 2.1(d).

 

Section 6.3     Closing Deliverables of the Purchaser. Prior to or at, and as a
condition precedent to, the Closing, the Purchaser shall deliver or cause to be
delivered to the Seller the following:

 

(a)     this PSA duly executed by the Purchaser;

 

(b)     the Initial Bill of Sale duly executed by the Purchaser;

 

(c)     the duly executed copy of the SACA by all parties other than the Seller;

 

(d)     the Servicing Agreement duly executed by all parties thereto other than
the Seller;

 

(e)     evidence that all Capital Securities of the Purchaser have been issued
in the name of the Seller or its designee; and

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
38

--------------------------------------------------------------------------------

 

 

(f)     the Purchase Price in accordance with Section 2.2.

 

Article VII

INDEMNIFICATION

 

Section 7.1     Indemnification by the Seller. Subject to Section 9.9, the
Seller agrees to indemnify and hold harmless the Purchaser and its Affiliates
and any or all of their respective partners, directors, trustees, officers,
managers, employees, members, agents and controlling persons (each, a “Purchaser
Indemnified Party”) from and against, and will pay to each Purchaser Indemnified
Party the amount of, any and all Losses awarded against or incurred or suffered
by such Purchaser Indemnified Party, whether or not involving a Third Party
Claim, arising out of (a) any breach of any representation, certification or
warranty made by the Seller in any of the Transaction Documents or in any
certificate or Servicer Report delivered by the Seller to the Purchaser in
writing pursuant to this PSA or any other Transaction Document, (b) any breach
of or default under any covenant or agreement of the Seller in any of the
Transaction Documents, (c) any Excluded Liabilities and Obligations, (d) [*],
(e) any fees, expenses, costs, liabilities or other amounts, including brokerage
or finder’s fees or commissions, incurred or owed by the Seller to any brokers,
financial advisors or comparable other Persons retained or employed by it or for
its benefit in connection with the transactions contemplated by this PSA, or
(f) Third Party Claims arising on or after the Closing Date and asserted against
a Purchaser Indemnified Party relating to the transactions contemplated in any
Transaction Document or the License Agreement (but, for purposes of clarity,
excluding any such Losses to the extent such Losses arise out of (i) an actual
violation of Applicable Law by any Purchaser Indemnified Party or (ii) an actual
breach by any Purchaser Indemnified Party of any agreement or obligation to
which such Purchaser Indemnified Party is a party or to which it or its assets
are otherwise subject or bound (other than any Transaction Document), in each of
cases (i) and (ii) only if the Purchaser was not an Affiliate of the Seller at
the time of the applicable violation or breach (or, if the Purchaser was an
Affiliate of the Seller at such time, if the Purchaser Indemnified Party was
acting at the request, instruction or direction of the Subsequent Purchaser in
connection with the actions or failures to act that caused such violation or
breach)); provided, however, that the foregoing shall exclude any
indemnification to any Purchaser Indemnified Party (i) that has the effect of
imposing on the Seller any recourse liability for Royalties because of the
insolvency or other creditworthiness problems of the Licensee or breach of or
default under the License Agreement of the Licensee (to the extent such default
does not result from the breach or default by the Seller of or under the License
Agreement) or the insufficiency of the Royalties, whether as a result of the
amount of cash flow arising from sales or licensing of the Licensed Product or
otherwise, in any case except to the extent resulting from any breach or default
by the Seller of or under any of the Transaction Documents, (ii) for any matter
in respect of which any Seller Indemnified Party would be entitled to
indemnification under Section 7.2, (iii) to the extent resulting from the bad
faith, gross negligence or willful misconduct of any Purchaser Indemnified Party
if the Purchaser was not an Affiliate of the Seller at such time (or, if the
Purchaser was an Affiliate of the Seller at such time, if the Purchaser
Indemnified Party was acting at the request, instruction or direction of the
Subsequent Purchaser in connection with the actions or failures to act that
constituted such bad faith, gross negligence or willful misconduct), (iv) to the
extent resulting from the failure of the Licensee to perform any of its
obligations under the License Agreement, except to extent resulting from any
breach or default by the Seller of or under the License Agreement or the
Transaction Documents or (v) to the extent resulting from acts or omissions of
the Seller based upon the written instructions from any Purchaser Indemnified
Party if the Purchaser was not an Affiliate of the Seller at such time (or, if
the Purchaser was an Affiliate of the Seller at such time, if the Purchaser
Indemnified Party was acting at the request, instruction or direction of the
Subsequent Purchaser in connection with providing such written instructions)
(unless the Seller is otherwise liable for such Losses pursuant to the terms of
this PSA). With respect to indemnification by the Seller pursuant to this
Section 7.1, (i) the Seller’s maximum liability shall not exceed an amount equal
to [*], minus (B) the aggregate amount collected or received by the Subsequent
Purchaser (and any direct or indirect transferee of the Subsequent Purchaser to
whom any interest in the Purchased Assets is transferred) in respect of the
Payment Rights or as a result of any payments made by the Seller pursuant to
Section 5.4(b) or by the Purchaser pursuant to Section 5.4(b) of the SPSA, minus
(C) the aggregate amount collected or received by the Subsequent Purchaser (and
any direct or indirect transferee of the Subsequent Purchaser to whom any
interest in the Purchased Assets is transferred) pursuant to the exercise of its
rights under this Section 7.1 or under Section 7.1 of the SPSA (without
duplication of any amounts received pursuant to clauses (B) or (D)), minus (D)
the aggregate amount collected or received by the Subsequent Purchaser pursuant
to Article V of the Servicing Agreement (without duplication of any amounts
received pursuant to clauses (B) or (C)). The Purchaser’s rights under Section
7.1 shall be assigned by the Purchaser to the Subsequent Purchaser pursuant to
the terms of the SPSA.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
39

--------------------------------------------------------------------------------

 

 

Section 7.2     Indemnification by the Purchaser. Subject to Section 9.9, the
Purchaser agrees to indemnify and hold each of the Seller and its Affiliates and
any or all of their respective partners, directors, officers, managers, members,
employees, agents and controlling Persons (each, a “Seller Indemnified Party”)
harmless from and against, and will pay to each Seller Indemnified Party the
amount of, any and all Losses awarded against or incurred or suffered by such
Seller Indemnified Party, whether or not involving a Third Party Claim, arising
out of (a) any breach of or default under any covenant or agreement of the
Purchaser in any Transaction Document to which the Purchaser is party if the
Purchaser was not an Affiliate of the Seller at such time (or, if the Purchaser
was an Affiliate of the Seller at such time, if the Purchaser was acting at the
request, instruction or direction of the Subsequent Purchaser in connection with
such breach or default) or (b) any fees, expenses, costs, liabilities or other
amounts, including brokerage or finder’s fees or commissions, incurred or owed
by the Purchaser to any brokers, financial advisors or comparable other Persons
retained or employed by it or for its benefit in connection with the
transactions contemplated by this PSA if the Purchaser was not an Affiliate of
the Seller at such time (or, if the Purchaser was an Affiliate of the Seller at
such time, if the Purchaser was acting at the request, instruction or direction
of the Subsequent Purchaser in connection with retaining or engaging such
Persons); provided, however, that the foregoing shall exclude any
indemnification to any Seller Indemnified Party (i) to the extent resulting from
the bad faith, gross negligence or willful misconduct of any Seller Indemnified
Party, (ii) for any matter in respect of which any Purchaser Indemnified Party
would be entitled to indemnification under Section 7.1 or (iii) to the extent
resulting from acts or omissions of the Purchaser based upon the written
instructions from any Seller Indemnified Party (unless the Purchaser is
otherwise liable for such Losses pursuant to the terms of this PSA).

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
40

--------------------------------------------------------------------------------

 

 

Section 7.3     Procedures for Third Party Claims. If any Third Party Claim
shall be brought or alleged against an indemnified party in respect of which
indemnity is to be sought against an indemnifying party pursuant to Section 7.1
or Section 7.2, the indemnified party shall, promptly after receipt of notice of
the commencement of such Third Party Claim, notify the indemnifying party in
writing of the commencement thereof, enclosing a copy of all papers served, if
any; provided, that the omission to so notify such indemnifying party will not
relieve the indemnifying party from any liability that it may have to any
indemnified party under Section 7.1 or Section 7.2 unless, and only to the
extent that, the indemnifying party is actually prejudiced by such omission. In
the event that any Third Party Claim is brought against an indemnified party and
it notifies the indemnifying party of the commencement thereof in accordance
with this Section 7.3, the indemnifying party will be entitled, at the
indemnifying party’s sole cost and expense, to participate therein and, to the
extent that it may wish, to assume the defense thereof, with counsel selected by
such indemnifying party, but reasonably satisfactory to such indemnified party
(which counsel shall not, except with the consent of the indemnified party, be
the current counsel to the indemnified party with respect to such Third Party
Claim), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not, subject to the immediately succeeding sentence, be liable to such
indemnified party under this ARTICLE VII for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation. In any such Third Party
Claim, an indemnified party shall have the right to retain its own counsel, but
the reasonable fees and expenses of such counsel shall be at the sole cost and
expense of such indemnified party unless (a) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel,
(b) the indemnifying party has assumed the defense of such proceeding and has
failed within a reasonable time to retain counsel reasonably satisfactory to
such indemnified party or (c) the named parties to any such Third Party Claim
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same counsel would
be inappropriate due to actual or potential conflicts of interests between them
based on the advice of counsel to the indemnified party. It is agreed that the
indemnifying party shall not, in connection with any Third Party Claim or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate law firm (in addition to local counsel where
necessary) for all such indemnified parties. The indemnifying party shall not be
liable for any settlement of any Third Party Claim effected without its prior
written consent (which shall not be unreasonably withheld, conditioned or
delayed), but, if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any Loss by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or discharge of any pending or
threatened Third Party Claim in respect of which any indemnified party is or
could have been a party and indemnity could be sought hereunder by such
indemnified party, unless such settlement, compromise or discharge, as the case
may be, (i) includes an unconditional, full written release of such indemnified
party, in form and substance reasonably satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such claim or
proceeding, (ii) does not include any statement as to an admission of fault,
culpability or failure to act by or on behalf of any indemnified party and
(iii) does not impose on such indemnified party any continuing obligations or
restrictions other than customary and reasonable confidentiality obligations
relating to such claim, settlement or compromise.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
41

--------------------------------------------------------------------------------

 

 

Section 7.4     Other Claims. A claim by an indemnified party under this
ARTICLE VII for any matter not involving a Third Party Claim and in respect of
which such indemnified party seeks indemnification hereunder may be made by
delivering, in good faith, a written notice of demand to the indemnifying party,
which notice shall contain (a) a description and the amount of any Losses
incurred or suffered or reasonably expected to be incurred or suffered by the
indemnified party to the extent known, (b) a statement that the indemnified
party is entitled to indemnification under this ARTICLE VII for such Losses and
a reasonable explanation of the basis therefor, and (c) a demand for payment in
the amount of such Losses. For all purposes of this Section 7.4, the Seller
shall be entitled to deliver such notice of demand to the Purchaser on behalf of
the Seller Indemnified Parties, and the Purchaser shall be entitled to deliver
such notice of demand to the Seller on behalf of the Purchaser Indemnified
Parties. Within fourteen (14) days after receipt by the indemnifying party of
any such notice, the indemnifying party may deliver to the indemnified party
that delivered the notice a written response in which the indemnifying party (a)
agrees that the indemnified party is entitled to the full amount of the Losses
claimed in the notice from the indemnified party; (b) agrees that the
indemnified party is entitled to part, but not all, of the amount of the Losses
claimed in the notice from the indemnified party; or (c) indicates that the
indemnifying party disputes the entire amount of the Losses claimed in the
notice from the indemnified party. If the indemnified party does not receive
such a response from the indemnifying party within such fourteen (14) day
period, then the indemnifying party shall be conclusively deemed to have agreed
that the indemnified party is entitled to the full amount. If the indemnifying
party and the indemnified party are unable to resolve any dispute relating to
any amount of the Losses claimed in the notice from the indemnified party within
thirty (30) days after the delivery of the response to such notice from the
indemnifying party, then the Parties shall be entitled to resort to any legal
remedy available to such Party to resolve such dispute that is provided for in
this PSA, subject to all the terms, conditions and limitations of this PSA.

 

Section 7.5     Time Limitations. (a) The Seller shall have liability under
Section 7.1(a) with respect to any breach of any representation or warranty made
by the Seller in any of the Transaction Documents or in any certificates or
Servicer Reports delivered by the Seller to the Purchaser in writing pursuant to
this PSA or any other Transaction Document, except with respect to the proviso
in this Section 7.5, only if the Purchaser notifies the Seller of a claim,
specifying the factual basis of such claim in reasonable detail, on or prior to
the date that is [*] years after the date such representation or warranty was
first made; provided, that, notwithstanding the foregoing, such survival period
for the representations and warranties made by the Seller in Sections 3.8,
3.11(b) and 3.11(h) before the expiration of which the Purchaser must provide
notice to the Seller with respect to a claim for a breach shall be [*] years
from the date such representations and warranties were first made and for the
representations and warranties made in 3.13(c) shall be [*] years from the date
such representations and warranties were first made.

 

(b)     The Purchaser shall not have liability under Section 7.2 with respect to
any breach of any representation or warranty made by the Purchaser in any of the
Transaction Documents to which it is a party or any certificate delivered by the
Purchaser to the Seller in writing pursuant to this PSA.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
42

--------------------------------------------------------------------------------

 

 

Section 7.6     Exclusive Remedy. Except for any claims for specific performance
pursuant to Section 9.2 and as may be set forth in Section 9.9, following the
Closing, the indemnification afforded by this ARTICLE VII shall be the sole and
exclusive remedy for any and all Losses awarded against or incurred or suffered
by the Purchaser Indemnified Parties against the Seller, and the Seller
Indemnified Parties against the Purchaser, as the case may be, in connection
with the transactions contemplated by the Transaction Documents, including with
respect to any breach of any representation or warranty made by a Party in any
of the Transaction Documents or any certificate delivered by a Party to the
other Party in writing pursuant to this PSA or any breach of or default under
any covenant or agreement by a Party pursuant to any Transaction Document, in
each case, other than (x) any breach or default resulting from the fraud,
willful misconduct or bad faith of such Party; provided that any action, suit or
proceeding brought with respect to any claim described in clause (x) above shall
be subject to the monetary limitation on recovery by indemnification pursuant to
Section 7.1 (in the aggregate with any other amounts that are subtracted from
the [*] amount in determining the monetary limitation on recovery by
indemnification pursuant to Section 7.1).

 

Section 7.7     Limitations(a)     . (a) The Purchaser acknowledges and agrees
that, other than the representations and warranties of the Seller specifically
contained in any of the Transaction Documents or in any certificate or Servicer
Report delivered by the Seller to the Purchaser in writing pursuant to this PSA
or any other Transaction Document, there are no representations or warranties of
the Seller or any other Person either expressed or implied with respect to the
Royalties, Net Sales, the AcelRx Intellectual Property Rights, the Purchased
Assets, the Payment Rights, applicable Regulatory Approvals, the Licensed
Product, the License Agreement, this PSA or the transactions contemplated hereby
or in any of the other Transaction Documents or otherwise, and that it does not
rely on, and shall have no remedies in respect of, any representation or
warranty not specifically set forth in any of the Transaction Documents or in
any certificate or Servicer Report delivered by the Seller to the Purchaser in
writing pursuant to this PSA or any other Transaction Document. Without limiting
the foregoing, the Purchaser acknowledges and agrees that, except as expressly
set forth in any representation or warranty in any of the Transaction Documents
or in any certificate or Servicer Report delivered by the Seller to the
Purchaser in writing pursuant to this PSA or any other Transaction Document, the
Purchaser shall have no claim or right regarding Losses pursuant to this ARTICLE
VII (or otherwise) with respect to any information, documents or materials
furnished or made available to the Purchaser or any of its Affiliates or its or
its Affiliates’ Representatives in any data room, presentation, interview or in
any other form or manner relating to the transactions contemplated hereby or by
the License Agreement or any of the other Transaction Documents.

 

(b)     Notwithstanding anything herein to the contrary, but subject to the
remainder of this Section 7.7, in no event shall any Seller Indemnified Party or
Purchaser Indemnified Party have any liability for, or Losses be deemed to
include, any special, consequential, punitive or exemplary damages, whether in
contract or tort, regardless of whether the other Party shall be advised, shall
have reason to know, or in fact shall know of the possibility of such damages
suffered or incurred by any such Seller Indemnified Party or Purchaser
Indemnified Party in connection with this PSA, any of the other Transaction
Documents or any of the transactions contemplated hereby or thereby, except in
the event such damages are determined, by a court of competent jurisdiction, to
be, and become, payable to a Third Party.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
43

--------------------------------------------------------------------------------

 

 

Article VIII

TERMINATION

 

Section 8.1     Termination of Agreement. This PSA shall terminate on the
earlier of (a) twelve (12) months after the later of the last day of the Royalty
Term or the date of delivery to the Purchaser of any final audit report after
such last day of the Royalty Term (or the last day following the last day of the
Royalty Term on which the Seller, pursuant to Section 8.5 of the License
Agreement, continues to have the right to audit the books and records of
Grünenthal for any period occurring during the Royalty Term), (b) the date when
the SPSA terminates, and (c) mutual written agreement of the Purchaser and the
Seller (solely with the express written consent of the Subsequent Purchaser).

 

Section 8.2     Effect of Termination. Upon the termination of this PSA pursuant
to Section 8.1, this PSA shall become void and of no further force and effect;
provided, however, that (a) the provisions of Section 5.2, ARTICLE VII, this
ARTICLE VIII and ARTICLE IX shall survive such termination and shall remain in
full force and effect, (b) if, upon the termination of this PSA, any portion of
the Royalties Interest are payable to the Purchaser, this PSA shall remain in
full force and effect until any and all such payments have been made in full,
and (except as provided in this Section 8.2) solely for that purpose, and
(c) nothing contained in this Section 8.2 shall relieve either Party from
liability for any breach of this PSA that occurs prior to termination or after
(with respect to any provisions of this PSA that remain in effect after such
termination in accordance with this Section 8.2).

 

Article IX

MISCELLANEOUS

 

Section 9.1     Survival. All representations, warranties and covenants made in
this PSA, in any other Transaction Document or in any certificate delivered
pursuant to this PSA shall survive the execution and delivery of this PSA and
the Closing for the periods set forth in this PSA, such other Transaction
Document or such certificate, as applicable. The rights hereunder to
indemnification and payment of Losses or other remedies based on any such
representations, warranties or covenants shall not be affected by any
investigation conducted with respect to, or any knowledge acquired (or capable
of being acquired) at any time in respect of, in each case, whether before or
after the execution and delivery of this PSA or the Closing, the accuracy or
inaccuracy of or compliance with, any such representation, warranty or covenant.

 

Section 9.2     Specific Performance. Each Party acknowledges and agrees that,
if it fails to perform any of its obligations under any of the Transaction
Documents, the other Party may have no adequate remedy at law. In such event,
each Party agrees that the other Party shall have the right, in addition to any
other rights it may have (whether at law or in equity), to seek specific
performance of this PSA and to pursue any other equitable remedies including
injunction. Each Party may pursue such specific performance or other equitable
remedies without going through any of the procedures set forth in ARTICLE VII.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
44

--------------------------------------------------------------------------------

 

 

Section 9.3     Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be effective (a) upon receipt when sent
by registered or certified mail, return receipt requested, postage prepaid, with
such receipt to be effective the date of delivery indicated on the return
receipt, (b) upon receipt when sent by an overnight courier, (c) on the date
personally delivered to an authorized officer of the Party to which sent or
(d) on the date transmitted by facsimile or other electronic transmissions with
a confirmation of receipt, in all cases, with a copy emailed to the recipient at
the applicable address, addressed to the recipient as follows:

 

if to the Seller, to:

 

AcelRx Pharmaceuticals, Inc.
351 Galveston Drive
Redwood City, California 94063
Attention: Chief Executive Officer
Telephone: 650-216-3500
Facsimile: 650-216-6500
Email: hrosen@acelrx.com

 

with a copy to (which shall not constitute notice):

 

AcelRx Pharmaceuticals, Inc.
351 Galveston Drive
Redwood City, California 94063
Attention: Chief Financial Officer
Telephone: 650-216-3500
Facsimile: 650-216-6500
Email: tmorris@acelrx.com

 

with a copy to (which shall not constitute notice):

 

Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121
Attention: Matthew Browne
Telephone: (858) 550-6000
Facsimile: (858) 550-6420
Email: brownemt@cooley.com

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
45

--------------------------------------------------------------------------------

 

 

if to the Purchaser, to:

 

ARPI LLC
351 Galveston Drive
Redwood City, California 94063
Attention: Chief Operating Officer
Telephone: 650-216-3500
Facsimile: 650-216-6500
Email: tmorris@acelrx.com

 

with a copy to (which shall not constitute notice):

 

PDL BioPharma, Inc.
932 Southwood Blvd.
Incline Village, Nevada 89451
Attention: General Counsel
Telephone: 775-832-8500
Facsimile: 775-832-8501
Email: general.counsel@pdl.com

 

with another copy to (which shall not constitute notice):

 

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, California 90071-3197
Attention: Karen Bertero, Esq.
Telephone: 213-229-7360
Facsimile: 213-229-6360
Email: KBertero@gibsondunn.com

 

with another copy to (which shall not constitute notice):

 

Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121
Attention: Matthew Browne
Telephone: (858) 550-6000
Facsimile: (858) 550-6420
Email: brownemt@cooley.com

 

Each Party may, by notice given in accordance herewith to the other Party,
designate any further or different address to which subsequent notices,
consents, waivers and other communications shall be sent.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
46

--------------------------------------------------------------------------------

 

 

Section 9.4     Successors and Assigns. Neither the Seller nor the Purchaser
shall be entitled to assign any of its rights or delegate any of its obligations
under this PSA without the prior written consent of the other Party, except that
the Seller may, without the consent of the Purchaser, assign its rights and
delegate its obligations under this PSA to any other Person (a) into which it
may merge, (b) with which it may consolidate, (c) to which it may sell all or
substantially all of its assets, or (d) to which it may sell all or
substantially all of its assets or all of the business to which the License
Agreement relates if such License Agreement is also assigned to such other
Person; and provided, however, that the assignee under such assignment agrees to
be bound by the terms of the Transaction Documents to which the Seller is a
party and, if applicable, the License Agreement and furnishes a written
agreement to the Purchaser to that effect, substantially in the form of
Exhibit H, and (x) such Person is a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act of 1940, as amended, including
the rules and regulations thereunder or (y) such transaction does not otherwise
cause the Purchaser to become subject to the registration requirements of the
Investment Company Act and prior to effecting such transaction the Seller
provides an opinion of counsel addressed to the Subsequent Purchaser and in a
form satisfactory to the Subsequent Purchaser to that effect; provided, further,
that, the Purchaser may, without the consent of the Seller, assign any of its
rights and delegate any of its obligations under this PSA in connection with its
entering into the SPSA. The Purchaser shall give written notice to the Seller of
any assignment permitted by this Section 9.4 promptly (but in any event within
five (5) Business Days) after the occurrence thereof. Any purported assignment
of rights or delegation of obligations in violation of this Section 9.4 will be
void. Subject to the foregoing, this PSA will apply to, be binding upon, and
inure to the benefit of, the successors and permitted assigns of the Parties.

 

Section 9.5     Independent Nature of Relationship. The relationship between the
Seller and the Purchaser is solely that of seller and purchaser, and neither the
Seller nor the Purchaser has any fiduciary or other special relationship with
the other Party or any of its Affiliates. This PSA is not a partnership or
similar agreement, and nothing contained herein or in any other Transaction
Document shall be deemed to constitute the Seller and the Purchaser as a
partnership, an association, a joint venture or any other kind of entity or
legal form for any purposes, including any Tax purposes. The Parties agree that
they shall not take any inconsistent position with respect to such treatment in
a filing with any Governmental Authority.

 

Section 9.6     Entire Agreement. This PSA, together with the Exhibits and
Schedules hereto, and the other Transaction Documents, constitute the entire
agreement between the Parties, and supersede all prior agreements,
understandings and negotiations, both written and oral, between the Parties,
with respect to the subject matter of this PSA.

 

Section 9.7     Governing Law. (a) THIS PSA SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
47

--------------------------------------------------------------------------------

 

 

(b)     Each Party irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of (i) the United States District Court
for the Southern District of New York and (ii) the Supreme Court of the State of
New York, Borough of Manhattan, for purposes of any claim, action, suit or
proceeding arising out of this PSA, any of the other Transaction Documents or
any of the transactions contemplated hereby or thereby, and agrees that all
claims in respect thereof shall be heard and determined only in such courts.
Each Party agrees to commence any such claim, action, suit or proceeding only in
the United States District Court for the Southern District of New York or, if
such claim, action, suit or proceeding cannot be brought in such court for
jurisdictional reasons, in the Supreme Court of the State of New York, Borough
of Manhattan, and agrees not to bring any such claim, action, suit or proceeding
in any other court. Each Party hereby waives, and agrees not to assert in any
such claim, action, suit or proceeding, to the fullest extent permitted by
Applicable Law, any claim that (i) such Party is not personally subject to the
jurisdiction of such courts, (ii) such Party and such Party’s property is immune
from any legal process issued by such courts or (iii) any claim, action, suit or
proceeding commenced in such courts is brought in an inconvenient forum. Each
Party agrees that a final judgment in any such claim, action, suit or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Applicable Law. Each Party
acknowledges and agrees that this Section 9.7(b) constitutes a voluntary and
bargained-for agreement between the Parties.

 

(c)     The Parties agree that service of process in any claim, action, suit or
proceeding referred to in Section 9.7(b) may be served on either Party anywhere
in the world including by sending or delivering a copy of such process to such
Party in any manner provided for the giving of notices in Section 9.3. Nothing
in this PSA will affect the right of either Party to serve process in any other
manner permitted by Applicable Law. Each Party waives personal service of any
summons, complaint or other process, which may be made by any other means
permitted by New York law.

 

Section 9.8     Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS PSA, OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY HERETO WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS PSA BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.8.

 

Section 9.9     Severability. If one or more provisions of this PSA are held to
be invalid, illegal or unenforceable by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this PSA, which shall remain in full force and effect, and the Parties shall
replace such invalid, illegal or unenforceable provision with a new provision
permitted by Applicable Law and having an economic effect as close as possible
to the invalid, illegal or unenforceable provision. Any provision of this PSA
held invalid, illegal or unenforceable only in part or degree by a court of
competent jurisdiction shall remain in full force and effect to the extent not
held invalid or unenforceable.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
48

--------------------------------------------------------------------------------

 

 

Section 9.10     Counterparts. This PSA may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This PSA shall
become effective when each Party shall have received a counterpart hereof signed
by the other Party. Any counterpart may be executed by facsimile or other
similar means of electronic transmission, including “PDF”, and such facsimile or
other electronic transmission shall be deemed an original.

 

Section 9.11     Amendments; No Waivers. Neither this PSA nor any term or
provision hereof may be amended, supplemented, restated, waived, changed,
terminated or modified except with the written consent of the Parties and the
Subsequent Purchaser. No failure or delay by either Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. No notice to or
demand on either Party in any case shall entitle it to any notice or demand in
similar or other circumstances. No waiver or approval hereunder shall, except as
may otherwise be stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.

 

Section 9.12     Except for Subsequent Purchaser, No Third Party Rights. (a)
Other than the Parties and the Subsequent Purchaser, which is an express
intended third party beneficiary of this PSA with respect to Sections 5.3(e),
5.3(g), 8.1 and 9.11 and, in the event that a PSA Triggering Event has occurred
and the matters with respect to which rights and/or remedies were requested by
the Subsequent Purchaser to be exercised by Purchaser hereunder in connection
with such PSA Triggering Event remain unresolved, with respect to the
Purchaser’s rights and remedies under ARTICLE V (other than the Purchaser’s
rights set forth in the proviso to Section 5.5(c)), no Person will have any
legal or equitable right, remedy or claim under or with respect to this PSA. The
Seller shall enforce any legal or equitable right, remedy or claim under or with
respect to this PSA for the benefit of the Seller Indemnified Parties and the
Purchaser (subject to the terms and conditions of this PSA) shall enforce any
legal or equitable right, remedy or claim under or with respect to this PSA for
the benefit of the Purchaser Indemnified Parties.

 

Section 9.13     Table of Contents and Headings. The Table of Contents and
headings of the Articles and Sections of this PSA have been inserted for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms or provisions hereof.

 

Section 9.14     Cumulative Remedies. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
Applicable Law.

 

 

[SIGNATURE PAGE FOLLOWS]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
49

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this PSA as of the day and year
first written above.

 

 

ACELRX PHARMACEUTICALS, INC.  

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Timothy E. Morris     

 

 

Name:   Timothy E. Morris

 

 

Title:     Chief Financial Officer

 

 

 

 

 

 

 

ARPI LLC  

        By: AcelRx Pharmaceuticals, Inc., its sole Member               By:  
/s/ Timothy E. Morris          Name:   Timothy E. Morris     Title:     Chief
Financial Officer

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

  

EXHIBIT A

FORM OF INITIAL BILL OF SALE

BILL OF SALE

 

This BILL OF SALE (this “Bill of Sale”) is dated as of September 18, 2015 (the
“Closing Date”) and executed and delivered by AcelRx Pharmaceuticals, Inc., a
Delaware corporation (the “Seller”), in favor of ARPI LLC, a Delaware limited
liability company (the “Purchaser” and, together with the “Seller”, the
“Parties”).

 

RECITALS

 

WHEREAS, the Seller and the Purchaser are parties to that certain Purchase and
Sale Agreement, dated as of September 18, 2015 (the “PSA”), pursuant to which,
among other things, the Seller agrees to sell, assign, transfer, contribute,
grant and convey to the Purchaser, and the Purchaser agrees to purchase, acquire
and accept from the Seller, all of the Seller’s right, title and interest in, to
and under the License Agreement to receive all of the Royalties Interest and the
other rights and assets included in the Purchased Assets, together with any and
all additions and accessions to any thereof, all improvements thereto, all
substitutions and replacements therefor, and any and all products and proceeds
thereof (but excluding, in all cases, any and all Licensor Retained Amounts),
for the consideration described in the PSA; and

 

WHEREAS, the Parties now desire to carry out the purposes of the PSA by the
execution and delivery of this Bill of Sale evidencing the Purchaser’s purchase,
acquisition and acceptance of all of the Seller’s right, title and interest in,
and to the Royalties Interest and the other rights and assets included in the
Purchased Assets, together with any and all additions and accessions to any
thereof, all improvements thereto, all substitutions and replacements therefor,
and any and all products and proceeds thereof (but excluding, in all cases, any
and all Licensor Retained Amounts), for the consideration described in the PSA.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth in the PSA and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

 

1.     The Seller, by this Bill of Sale, does hereby sell, assign, transfer,
grant, contribute and convey to the Purchaser, and the Purchaser (and its
successors and permitted assigns) does hereby purchase, acquire and accept, all
of the Seller’s right, title and interest in, and to the Royalties Interest and
the other rights and assets included in the Purchased Assets, together with any
and all additions and accessions to any thereof, all improvements thereto, all
substitutions and replacements therefor, and any and all products and proceeds
thereof (but excluding, in all cases, any and all Licensor Retained Amounts).

 

2.     The Parties acknowledge that the Purchaser is not assuming any of the
Excluded Liabilities and Obligations.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT A-1 

--------------------------------------------------------------------------------

 

 

3.     The Seller hereby covenants that, from time to time after the delivery of
this Bill of Sale, at Purchaser’s request, the Seller will do, execute,
acknowledge and deliver, or will cause to be done, executed, acknowledged and
delivered such further acts, conveyances, transfers, assignments, powers of
attorney and assurances as the Purchaser may reasonably require to sell, assign,
transfer, grant, contribute and convey to the Purchaser, and to put the
Purchaser in possession of, the Royalties Interest and the other rights and
assets included in the Purchased Assets, together with any and all additions and
accessions to any thereof, all improvements thereto, all substitutions and
replacements therefor, and any and all products and proceeds thereof (but
excluding, in all cases, any and all Licensor Retained Amounts and which, for
purposes of clarity, shall not require the Seller to make any request to, or to
take any action with respect to, Grünenthal, except as set forth in the
Transaction Documents).

 

4.     This Bill of Sale (i) is made pursuant to, and is subject to the terms
of, the PSA and nothing in this Bill of Sale shall alter any liability or
obligation of the Seller and the Purchaser arising under the PSA, which shall
govern the representations, warranties and obligations of the Parties with
respect to the Royalties Interest and the other rights and assets included in
the Purchased Assets together with any and all additions and accessions to any
thereof, all improvements thereto, all substitutions and replacements therefor,
and any and all products and proceeds thereof (but excluding, in all cases, any
and all Licensor Retained Amounts) and (ii) shall be binding upon and inure to
the benefit of the Seller, the Purchaser and their respective successors and
permitted assigns.

 

5.     THIS BILL OF SALE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

 

6.     This Bill of Sale may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.

 

7.     The following terms as used herein shall have the following respective
meanings (and capitalized terms used herein, but not otherwise defined herein,
shall have the meaning ascribed to them in the PSA):

 

“Affiliate” means, with respect to any designated Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such designated Person. For purposes of this definition, “control” of a
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of Voting Securities, by contract or otherwise, and the
terms “controlled” and “controlling” have meanings correlative to the foregoing.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT A-2 

--------------------------------------------------------------------------------

 

 

“Bill of Sale” means that certain Bill of Sale, dated as of September 18, 2015,
between the Seller and the Purchaser.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date, including common shares, ordinary shares, preferred shares,
membership interests or share capital in a limited liability company or other
Person, limited or general partnership interests in a partnership, beneficial
interests in trusts or any other equivalent of such ownership interest or any
options, warrants and other rights to acquire such shares or interests,
including rights to allocations and distributions, dividends, redemption
payments and liquidation payments.

 

“Closing Date” means September 18, 2015.

 

“Excluded Liabilities and Obligations” has the meaning set forth in Section 2.3
of the PSA.

 

“Excluded Payments” means all amounts due or paid to the Seller or any of its
Affiliates other than the Royalties, including all amounts due or paid to the
Seller or any of its Affiliates pursuant to Section 7.1, Section 7.2(a),
Section 7.2(b) (other than the first four milestone payments thereunder),
Section 7.2(c) or Section 7.4 of the License Agreement.

 

“FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.

 

“First Commercial Sale” means “First Commercial Sale” as defined in Section 1.51
of the License Agreement.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), commission,
instrumentality, regulatory body, court, central bank or other Person exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including each Patent Office, the FDA
and any other government authority in any country or jurisdiction.

 

“Grünenthal” means Grünenthal GmbH, a German company.

 

“License Agreement” means that certain Collaboration and License Agreement,
dated as of December 16, 2013, between the Seller and the Licensee, as amended
from time to time (including by the Licensee Consent and, for amendments entered
into following the Closing Date, amended in a manner consistent with the terms
of the PSA and the SPSA).

 

“Licensee” means Grünenthal, in its capacity as licensee under the License
Agreement.

 

“Licensee Consent” means that certain letter agreement, dated July 17, 2015, by
and between the Seller and the Licensee, regarding, among other things, the
transfer of the Purchased Assets to the Purchaser and the further transfer of
certain of the Purchased Assets by the Purchaser to the Subsequent Purchaser.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT A-3 

--------------------------------------------------------------------------------

 

 

“Licensee Instruction” means the irrevocable notice and direction to the
Licensee in the form set forth in Exhibit B to the PSA.

 

“Licensor” means the Seller in its capacity as licensor under the License
Agreement.

 

“Licensor Retained Amounts” means in the aggregate (i) the portion of Royalties
payable or paid by the Licensee from time to time, and any interest on late
payments thereof, that is in each case in excess of the amounts constituting the
Royalties Interest (including interest on late payments thereof), (ii) without
duplication of any of the amounts described in clause (i), any amount deemed
Licensor Retained Amounts under the third sentence of Section 5.4(b) of the PSA
or the third sentence of Section 5.4(b) of the SPSA, and (iii) all payments that
constitute Excluded Payments.

 

“Manufacture and Supply Agreement” means the Manufacture and Supply Agreement,
dated as of December 16, 2013, between the Seller and Grünenthal, as amended
from time to time.

 

“New Arrangement” has the meaning set forth in Section 5.6(a) of the PSA.

 

“New License Agreement” has the meaning set forth in Section 5.6(a) of the PSA.

 

“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office, for any
intellectual property rights that are Patents.

 

“Patents” means “Patents” as defined in Section 1.91 of the License Agreement.

 

“Permitted Set-off” means any Set-off against royalties or other amounts payable
to Seller by Licensee under the License Agreement that is expressly permitted
under Sections 7.3(b), 7.3(c) or 7.3(d) of the License Agreement.

 

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

 

“Purchased Assets” means, collectively, the Seller’s (a) right, title and
interest in, to and under the License Agreement or any New Arrangement or New
License Agreement to receive an amount of Royalties equal to the Royalties
Interest, (b) right, under the License Agreement, to receive reports pursuant to
Section 7.5 of the License Agreement (but not to the exclusion of the Seller) or
any corresponding provision of any New Arrangement or New License Agreement,
(c) right to receive the results of any audit conducted pursuant to Section 8.5
of the License Agreement (but not to the exclusion of the Seller) or any
corresponding provision of any New Arrangement or New License Agreement, (d)
right to receive interest payable or paid pursuant to the License Agreement in
respect of late payments of amounts constituting the Royalties Interest or any
corresponding provision of any New Arrangement or New License Agreement, and (e)
rights to enforce the receipt of payment and the payment and performance by the
Licensee of the obligations set forth in the License Agreement or any New
Arrangement or New License Agreement corresponding to the rights described in
subclauses (a) through (d) above, in accordance with the License Agreement (or
any New Arrangement or New License Agreement, as applicable), the PSA and the
Servicing Agreement.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT A-4 

--------------------------------------------------------------------------------

 

 

“Purchaser Portion” means (a) with respect to (i) all Royalties other than the
first four milestone payments under Section 7.2(b) of the License Agreement and
(ii) all other related amounts included in the definition of “Royalties” with
respect to the Royalties described in clause (i), seventy-five percent (75%) of
a specified amount that is payable or has been paid, and (b) solely with respect
to Royalties that consist of the first four milestone payments under Section
7.2(b) of the License Agreement and all other related amounts included in the
definition of “Royalties” with respect to such Royalties, eighty percent (80%)
of a specified amount that is payable or has been paid.

 

“Royalties” has the meaning set forth in Section 1.1 of the PSA.

 

“Royalties Commencement Date” means the date after the Closing Date of the First
Commercial Sale in the first country in the Territory in which such First
Commercial Sale occurs.

 

“Royalties Interest” means the Purchaser Portion of Royalties.

 

“Royalty Reduction” has the meaning set forth in Section 3.13(f) of the PSA;
provided, however, that “Royalty Reduction” shall not include any Set-offs.

 

“Royalty Term” means the period commencing on the Royalties Commencement Date,
and ending on the last day of the last to expire “Royalty Term” as defined in
Section 7.3(e) of the License Agreement.

 

“SACA” means the Security and Control Agreement, dated as of September 18, 2015,
among the Seller, the Purchaser, the Subsequent Purchaser and U.S. Bank National
Association as initial collateral agent and initial depositary agent thereunder.

 

“Servicing Agreement” means that certain Servicing Agreement, dated as of
September 18, 2015, among the Seller, the Purchaser and the Subsequent
Purchaser.

 

“Set-off” means any set-off, off-set, charge, reduction or similar deduction;
provided, however, that “Set-off” shall not include any Royalty Reduction.

 

“SPSA” means that certain Subsequent Purchase and Sale Agreement, dated as of
September 18, 2015, between the Purchaser (as seller of certain of the Purchased
Assets thereunder) and the Subsequent Purchaser.

 

“Subsequent Bill of Sale” means that certain Bill of Sale, dated as of
September 18, 2015, between the Purchaser and the Subsequent Purchaser.

 

“Subsequent Purchaser” means PDL BioPharma, Inc.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT A-5 

--------------------------------------------------------------------------------

 

 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, sales, use, severance,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, abandoned property, value added,
alternative or add-on minimum, estimated or other tax of any kind whatsoever,
including any interest, penalty or addition thereto, whether disputed or not.

 

“Tax Return” means any report, return, form (including elections, declarations,
statements, amendments, claims for refund, schedules, information returns or
attachments thereto) or other information supplied or required to be supplied to
a Governmental Authority with respect to Taxes.

 

“Territory” means “Territory” as defined under Section 1.111 of the License
Agreement, but including Australia only for so long as Australia remains part of
the Territory pursuant to the License Agreement.

 

“Transaction Documents” means the PSA, the Bill of Sale, the Licensee
Instruction, the SPSA, the Subsequent Bill of Sale, the Servicing Agreement and
the SACA.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Delaware; provided, that, if, with respect to any financing statement
or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the back-up security interest or any portion
thereof granted pursuant to Section 2.1(d) of the PSA is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
the State of Delaware, then “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions of
the PSA and any financing statement relating to such perfection or effect of
perfection or non-perfection.

 

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

[Signature page follows]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT A-6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Bill of Sale as of the day
and year first written above.

 

 

 

ACELRX PHARMACEUTICALS, INC.  

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy E. Morris     

 

 

Name:   Timothy E. Morris

 

 

Title:     Chief Financial Officer

 

 

 

 

 

 

 

ARPI LLC  

        By: AcelRx Pharmaceuticals, Inc., its sole Member         By: /s/
Timothy E. Morris          Name:   Timothy E. Morris     Title:     Chief
Financial Officer



 

 [*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT A-7 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

FORM OF LICENSEE INSTRUCTION

 

September 18, 2015

 

VIA FACSIMILE: +49-241-569-3547

 

Grünenthal GmbH
D-52099 Aachen
Germany
Attention: Global Legal
Facsimile: +49-241-569-3547

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Collaboration and License Agreement,
dated as of December 16, 2013, by and between AcelRx Pharmaceuticals, Inc. a
Delaware corporation (“AcelRx”), and Grünenthal GmbH, a German company
(“Grünenthal”) (the “License Agreement”) as amended to the date hereof,
including by that certain Consent Agreement, dated as of July 17, 2015, between
AcelRx and Grünenthal.

 

Effective as of the date of this letter, (i) as evidenced by that certain Bill
of Sale, dated as of September 18, 2015, between ARPI LLC, a Delaware limited
liability company (the “Purchaser”), and AcelRx (the “Bill of Sale”), a copy of
which is attached hereto as Appendix A, AcelRx is selling, assigning,
transferring, granting, contributing and conveying to the Purchaser the
“Purchased Assets”, as more fully described in the Bill of Sale, and,
simultaneously therewith, (ii) the Purchaser is selling, assigning,
transferring, granting, contributing and conveying a portion of the Purchased
Assets to PDL BioPharma, Inc.

 

Accordingly, you are hereby irrevocably and unconditionally directed to make all
payments pursuant to Section 7.3 of the License Agreement, all payments for the
first four milestones set forth in Section 7.2(b) of the License Agreement, and
all payments pursuant to the last sentence of Section 10.3(b) of the License
Agreement, together with any interest on late payments thereof and compensation
for any underpayments thereof required to be made under the License Agreement on
or after September 18, 2015 (collectively, the “Royalties”), by wire transfer of
immediately available funds in United States dollars to the following account:

 

Bank name:                 [*]

 

ABA Number:            [*]

 

Account Name:          [*]

 

Account Number:      [*]

 

Attention:                   [*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT B-1 

--------------------------------------------------------------------------------

 

 

Ref:                               [*]

 

The Purchaser may from time to time designate by ten (10) days prior written
notice a new account to which you should thereafter make all such payments.

 

Your obligation to make payments of (i) Royalties shall be discharged only by
payment in accordance with the preceding instructions regarding payment of
Royalties to the account listed directly above (the “AcelRx SPE Collection
Account”), unless and until instructed otherwise by the Purchaser and (ii)
amounts that do not constitute Royalties, only by payment in accordance with the
following paragraph unless and until instructed otherwise by AcelRx.

 

All payments under the License Agreement that do not constitute Royalties (such
as all milestone payments under Section 7.2(a) of the License Agreement, all
milestone payments under Section 7.2(b) of the License Agreement other than the
first four milestone payments set forth under Section 7.2(b) of the License
Agreement, all payments under Section 7.2(c) of the License Agreement and all
Trademark and Supply Fees under the License Agreement, and all reimbursable
development expenses) should continue to be made to AcelRx in accordance with
the instructions provided to you under the License Agreement, until further
notice from AcelRx.

 

In addition, commencing immediately, and until instructed otherwise by AcelRx,
you are hereby irrevocably and unconditionally instructed to send a copy of all
reports sent or required to be sent to AcelRx pursuant to Section 7.5 of the
License Agreement, to the following persons at the indicated addresses below:

 

Purchaser:

 

ARPI LLC
351 Galveston Drive
Redwood City, California 94063
Attention: Chief Operating Officer
Telephone: 650-216-3500
Facsimile: 650-216-6500
Email: tmorris@acelrx.com

 

with a copy to:

 

PDL BioPharma, Inc.
932 Southwood Blvd.
Incline Village, Nevada 89451
Attention: General Counsel
Telephone: 775-832-8500
Facsimile: 775-832-8501
Email: general.counsel@pdl.com

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT B-2 

--------------------------------------------------------------------------------

 

 

with a copy to:

 

AcelRx Pharmaceuticals, Inc.
351 Galveston Drive
Attention: Chief Executive Officer
Telephone: 650-216-3500
Facsimile: 650-216-6500
Email: hrosen@acelrx.com

 

If you have any questions or require additional information, please feel free to
contact AcelRx at any time. Thank you for your cooperation regarding this
matter.

 

 

Very truly yours,  

       

 

ACELRX PHARMACEUTICALS, INC.  

 

 

 

              By:     Name:     Title:  

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
EXHIBIT B-3

--------------------------------------------------------------------------------

 

 

EXHIBIT C

INTELLECTUAL PROPERTY MATTERS

 

 

COUNTRY

PATENT NO./

APPLICATION NO.

STATUS/

EXPIRATION DATE

INDEPENDENT CLAIM

[*]

[*]

[*]

[*]

  

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHBIT C-1 

--------------------------------------------------------------------------------

 
[exdpr_1.jpg]

 

 

 
 

--------------------------------------------------------------------------------

 

 

[exdpr_2.jpg]

 

 

 
 

--------------------------------------------------------------------------------

 

 

[exdpr_3.jpg]

 

  

 


--------------------------------------------------------------------------------

 

 

EXHIBIT E

PURCHASER ACCOUNT:

 

 

  Bank name: [*]   ABA Number: [*]   Account Number: [*]  

Account Name:

[*]

  Attention: [*]   Ref:    [*]

 

 

COMPANY COLLECTION ACCOUNT:

 

  Bank name:  [*]   ABA Number:  [*]   Account Name:  [*]   Account Number:  [*]
  Attention:  [*]  

Ref:

[*] [*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT E-1 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

SELLER ACCOUNT

 

 



  Bank name:  [*]   ABA Number:  [*]   Account Number:  [*]   Swift Code    
International Wires: [*]   Account Name: [*]   Attention:  [*]  

AcelRx Tax ID #:

[*]



 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT F-1 

--------------------------------------------------------------------------------

 

 

EXHIBIT G-1

FINANCING STATEMENT

 

[UCC-1 Financing Statement]

 

Exhibit A to UCC-1 Financing Statement with AcelRx Pharmaceuticals, Inc.,
as Debtor/Seller and ARPI LLC, as Secured Party/Buyer

 

Item 4: Description of Collateral

 

All of Debtor’s right, title and interest in, to and under the License Agreement
to receive the Royalties Interest, whether now owned or existing or hereafter
acquired or arising and wherever located, all “accounts” (within the meaning of
the UCC) relating thereto, the other rights and assets included in the Purchased
Assets, and any and all additions and accessions to any of the foregoing, all
improvements thereto, all substitutions and replacements therefor and any and
all products and proceeds thereof (but excluding, in all cases, any and all
Licensor Retained Amounts).

 

The following terms shall have the following meanings, with such meanings being
equally applicable to both the singular and plural forms of the terms defined:

 

“Affiliate” means, with respect to any designated Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such designated Person. For purposes of this definition, “control” of a
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of Voting Securities, by contract or otherwise, and the
terms “controlled” and “controlling” have meanings correlative to the foregoing.

 

“Bill of Sale” means that certain Bill of Sale, dated as of September 18, 2015,
between the Debtor and the Secured Party.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date, including common shares, ordinary shares, preferred shares,
membership interests or share capital in a limited liability company or other
Person, limited or general partnership interests in a partnership, beneficial
interests in trusts or any other equivalent of such ownership interest or any
options, warrants and other rights to acquire such shares or interests,
including rights to allocations and distributions, dividends, redemption
payments and liquidation payments.

 

“Closing Date” means September 18, 2015.

 

“Excluded Payments” means all amounts due or paid to the Debtor or any of its
Affiliates other than the Royalties, including all amounts due or paid to the
Debtor or any of its Affiliates pursuant to Section 7.1, Section 7.2(a),
Section 7.2(b) (other than the first four milestone payments thereunder),
Section 7.2(c) or Section 7.4 of the License Agreement.

 

[ ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT G-1-1 

--------------------------------------------------------------------------------

 

 

“FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.

 

“First Commercial Sale” means “First Commercial Sale” as defined in Section 1.51
of the License Agreement.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), commission,
instrumentality, regulatory body, court, central bank or other Person exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including each Patent Office, the FDA
and any other government authority in any country or jurisdiction.

 

“Grünenthal” means Grünenthal GmbH, a German company.

 

“License Agreement” means that certain Collaboration and License Agreement,
dated as of December 16, 2013, between the Debtor and the Licensee, as amended
from time to time (including by the Licensee Consent and, for amendments entered
into following the Closing Date, amended in a manner consistent with the terms
of the PSA).

 

“Licensee” means Grünenthal, in its capacity as licensee under the License
Agreement.

 

“Licensee Consent” means that certain letter agreement, dated July 17, 2015, by
and between the Debtor and the Licensee, regarding among other things the
transfer of the Purchased Assets to the Secured Party and the further transfer
of certain of the Purchased Assets by the Secured Party to the Subsequent
Purchaser.

 

“Licensee Instruction” means the irrevocable notice and direction to the
Licensee in the form set forth in Exhibit B to the PSA.

 

“Licensor” means the Debtor in its capacity as licensor under the License
Agreement.

 

“Licensor Retained Amounts” means in the aggregate (i) the portion of Royalties
payable or paid by the Licensee from time to time, and any interest on late
payments thereof, that is in each case in excess of the amounts constituting the
Royalties Interest (including interest on late payments thereof), (ii) without
duplication of any of the amounts described in clause (i), any amount deemed
Licensor Retained Amounts under the third sentence of Section 5.4(b) of the PSA
or the third sentence of Section 5.4(b) of the SPSA, and (iii) all payments that
constitute Excluded Payments.

 

“Manufacture and Supply Agreement” means the Manufacture and Supply Agreement,
dated as of December 16, 2013, between Debtor and Grünenthal, as amended from
time to time.

 

“New Arrangement” has the meaning set forth in Section 5.6(a) of the PSA.

 

“New License Agreement” has the meaning set forth in Section 5.6(a) of the PSA.

 

[ ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT G-1-2 

--------------------------------------------------------------------------------

 

 

“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office, for any
intellectual property rights that are Patents.

 

“Patents” means “Patents” as defined in Section 1.91 of the License Agreement.

 

“Permitted Set-off” means any Set-off against royalties or other amounts payable
to Seller by Licensee under the License Agreement that is expressly permitted
under Sections 7.3(b), 7.3(c) or 7.3(d) of the License Agreement.

 

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

 

“PSA” means that certain Purchase and Sale Agreement, dated as of September 18,
2015, by and between the Debtor and the Secured Party.

 

“Purchased Assets” means, collectively, the Debtor’s (a) right, title and
interest in, to and under the License Agreement or any New Arrangement or New
License Agreement to receive an amount of Royalties equal to the Royalties
Interest, (b) right, under the License Agreement, to receive reports pursuant to
Section 7.5 of the License Agreement (but not to the exclusion of the Debtor) or
any corresponding provision of any New Arrangement or New License Agreement,
(c) right to receive the results of any audit conducted pursuant to Section 8.5
of the License Agreement (but not to the exclusion of the Debtor) or any
corresponding provision of any New Arrangement or New License Agreement, (d)
right to receive interest payable or paid pursuant to the License Agreement in
respect of late payments of amounts constituting the Royalties Interest or any
corresponding provision of any New Arrangement or New License Agreement, and (e)
rights to enforce the receipt of payment and the payment and performance by the
Licensee of the obligations set forth in the License Agreement or any New
Arrangement or New License Agreement corresponding to the rights described in
subclauses (a) through (d) above, in accordance with the License Agreement (or
any New Arrangement or New License Agreement, as applicable), the PSA and the
Servicing Agreement. The Purchased Assets do not include any Licensor Retained
Amounts.

 

“Purchaser Portion” means (a) with respect to (i) all Royalties other than the
first four milestone payments under Section 7.2(b) of the License Agreement and
(ii) all other related amounts included in the definition of “Royalties” with
respect to the Royalties described in clause (i), seventy-five percent (75%) of
a specified amount that is payable or has been paid, and (b) solely with respect
to Royalties that consist of the first four milestone payments under Section
7.2(b) of the License Agreement and all other related amounts included in the
definition of “Royalties” with respect to such Royalties, eighty percent (80%)
of a specified amount that is payable or has been paid.

 

“Royalties” has the meaning set forth in Section 1.1 of the PSA.

 

“Royalties Commencement Date” means the date after the Closing Date of the First
Commercial Sale in the first country in the Territory in which such First
Commercial Sale occurs.

 

[ ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT G-1-3

--------------------------------------------------------------------------------

 

 

“Royalties Interest” means the Purchaser Portion of Royalties.

 

“Royalty Reduction” has the meaning set forth in Section 3.13(f) of the PSA;
provided, however, that “Royalty Reduction” shall not include any Set-offs.

 

“Royalty Term” means the period commencing on the Royalties Commencement Date,
and ending on the last day of the last to expire “Royalty Term” as defined in
Section 7.3(e) of the License Agreement.

 

“SACA” means the Security and Control Agreement, dated as of September 18, 2015,
among the Debtor, the Secured Party, the Subsequent Purchaser and U.S. Bank
National Association as initial collateral agent and initial depositary agent
thereunder.

 

“Servicing Agreement” means that certain Servicing Agreement, dated as of
September 18, 2015, among the Secured Party, the Debtor and the Subsequent
Purchaser.

 

“Set-off” means any set-off, off-set, charge, reduction or similar deduction;
provided, however, that “Set-off” shall not include any Royalty Reduction.

 

“SPSA” means that certain Subsequent Purchase and Sale Agreement, dated as of
September 18, 2015, between the Secured Party and the Subsequent Purchaser.

 

“Subsequent Bill of Sale” means that certain Bill of Sale, dated as of
September 18, 2015, between the Secured Party and the Subsequent Purchaser.

 

“Subsequent Purchaser” means PDL BioPharma, Inc.

 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, sales, use, severance,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, abandoned property, value added,
alternative or add-on minimum, estimated or other tax of any kind whatsoever,
including any interest, penalty or addition thereto, whether disputed or not.

 

“Tax Return” means any report, return, form (including elections, declarations,
statements, amendments, claims for refund, schedules, information returns or
attachments thereto) or other information supplied or required to be supplied to
a Governmental Authority with respect to Taxes.

 

“Territory” means “Territory” as defined under Section 1.111 of the License
Agreement, but including Australia only for so long as Australia remains part of
the Territory pursuant to the License Agreement.

 

“Transaction Documents” means the PSA, the Bill of Sale, the Licensee
Instruction, the SPSA, the Subsequent Bill of Sale, the Servicing Agreement and
the SACA.

 

[ ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT G-1-4 

--------------------------------------------------------------------------------

 

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Delaware; provided, that, if, with respect to any financing statement
or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the back-up security interest or any portion
thereof granted pursuant to Section 2.1(d) of the PSA is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
the State of Delaware, then “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions of
the PSA and any financing statement relating to such perfection or effect of
perfection or non-perfection.

 

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

It is intended by Debtor and Secured Party that all right, title and interest of
the Debtor in and to the Purchased Assets is being conveyed on an absolute basis
to Secured Party under the transactions between such parties, and the use of the
terms “Debtor,” “Secured Party,” and “Collateral” shall not be construed to
evidence a contrary intent, nor shall this Financing Statement constitute an
admission or acknowledgement by Debtor or Secured Party or any other Person that
the transactions between Debtor and Secured Party create only a security
interest in the foregoing described property described as the Purchased Assets
herein.

 

[ ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT G-1-5 

--------------------------------------------------------------------------------

 

 

EXHIBIT G-2

FINANCING STATEMENT

 

[UCC-1 Financing Statement]

 

Exhibit A to UCC-1 Financing Statement with AcelRx Pharmaceuticals, Inc.,
as Debtor and ARPI LLC, as Secured Party

 

Item 4: Description of Collateral

 

All of Debtor’s right, title and interest in, to and under the License Agreement
to receive the Royalties Interest, whether now owned or existing or hereafter
acquired or arising and wherever located, all “accounts” (within the meaning of
the UCC) relating thereto, the other rights and assets included in the Purchased
Assets, and any and all additions and accessions to any of the foregoing, all
improvements thereto, all substitutions and replacements therefor and any and
all products and proceeds thereof (but excluding, in all cases, any and all
Licensor Retained Amounts).

 

The following terms shall have the following meanings, with such meanings being
equally applicable to both the singular and plural forms of the terms defined:

 

“Affiliate” means, with respect to any designated Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such designated Person. For purposes of this definition, “control” of a
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of Voting Securities, by contract or otherwise, and the
terms “controlled” and “controlling” have meanings correlative to the foregoing.

 

“Bill of Sale” means that certain Bill of Sale, dated as of September 18, 2015,
between the Debtor and the Secured Party.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date, including common shares, ordinary shares, preferred shares,
membership interests or share capital in a limited liability company or other
Person, limited or general partnership interests in a partnership, beneficial
interests in trusts or any other equivalent of such ownership interest or any
options, warrants and other rights to acquire such shares or interests,
including rights to allocations and distributions, dividends, redemption
payments and liquidation payments.

 

“Closing Date” means September 18, 2015.

 

“Excluded Payments” means all amounts due or paid to the Debtor or any of its
Affiliates other than the Royalties, including all amounts due or paid to the
Debtor or any of its Affiliates pursuant to Section 7.1, Section 7.2(a),
Section 7.2(b) (other than the first four milestone payments thereunder),
Section 7.2(c) or Section 7.4 of the License Agreement.

 

[ ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT G-2-1 

--------------------------------------------------------------------------------

 

 

“FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.

 

“First Commercial Sale” means “First Commercial Sale” as defined in Section 1.51
of the License Agreement.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), commission,
instrumentality, regulatory body, court, central bank or other Person exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including each Patent Office, the FDA
and any other government authority in any country or jurisdiction.

 

“Grünenthal” means Grünenthal GmbH, a German company.

 

“License Agreement” means that certain Collaboration and License Agreement,
dated as of December 16, 2013, between the Debtor and the Licensee, as amended
from time to time (including by the Licensee Consent and, for amendments entered
into following the Closing Date, amended in a manner consistent with the terms
of the PSA).

 

“Licensee” means Grünenthal, in its capacity as licensee under the License
Agreement.

 

“Licensee Consent” means that certain letter agreement, dated July 17, 2015, by
and between the Debtor and the Licensee, regarding among other things the
transfer of the Purchased Assets to the Secured Party and the further transfer
of certain of the Purchased Assets by the Secured Party to the Subsequent
Purchaser.

 

“Licensee Instruction” means the irrevocable notice and direction to the
Licensee in the form set forth in Exhibit B to the PSA.

 

“Licensor” means the Debtor in its capacity as licensor under the License
Agreement.

 

“Licensor Retained Amounts” means in the aggregate (i) the portion of Royalties
payable or paid by the Licensee from time to time, and any interest on late
payments thereof, that is in each case in excess of the amounts constituting the
Royalties Interest (including interest on late payments thereof), (ii) without
duplication of any of the amounts described in clause (i), any amount deemed
Licensor Retained Amounts under the third sentence of Section 5.4(b) of the PSA
or the third sentence of Section 5.4(b) of the SPSA, and (iii) all payments that
constitute Excluded Payments.

 

“Manufacture and Supply Agreement” means the Manufacture and Supply Agreement,
dated as of December 16, 2013, between Debtor and Grünenthal, as amended from
time to time.

 

“New Arrangement” has the meaning set forth in Section 5.6(a) of the PSA.

 

“New License Agreement” has the meaning set forth in Section 5.6(a) of the PSA.

 

[ ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT G-2-2 

--------------------------------------------------------------------------------

 

 

“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office, for any
intellectual property rights that are Patents.

 

“Patents” means “Patents” as defined in Section 1.91 of the License Agreement.

 

“Permitted Set-off” means any Set-off against royalties or other amounts payable
to Seller by Licensee under the License Agreement that is expressly permitted
under Sections 7.3(b), 7.3(c) or 7.3(d) of the License Agreement.

 

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

 

“PSA” means that certain Purchase and Sale Agreement, dated as of September 18,
2015, by and between the Debtor and the Secured Party.

 

“Purchased Assets” means, collectively, the Debtor’s (a) right, title and
interest in, to and under the License Agreement or any New Arrangement or New
License Agreement to receive an amount of Royalties equal to the Royalties
Interest, (b) right, under the License Agreement, to receive reports pursuant to
Section 7.5 of the License Agreement (but not to the exclusion of the Debtor) or
any corresponding provision of any New Arrangement or New License Agreement,
(c) right to receive the results of any audit conducted pursuant to Section 8.5
of the License Agreement (but not to the exclusion of the Debtor) or any
corresponding provision of any New Arrangement or New License Agreement, (d)
right to receive interest payable or paid pursuant to the License Agreement in
respect of late payments of amounts constituting the Royalties Interest or any
corresponding provision of any New Arrangement or New License Agreement, and (e)
rights to enforce the receipt of payment and the payment and performance by the
Licensee of the obligations set forth in the License Agreement or any New
Arrangement or New License Agreement corresponding to the rights described in
subclauses (a) through (d) above, in accordance with the License Agreement (or
any New Arrangement or New License Agreement, as applicable), the PSA and the
Servicing Agreement. The Purchased Assets do not include any Licensor Retained
Amounts.

 

“Purchaser Portion” means (a) with respect to (i) all Royalties other than the
first four milestone payments under Section 7.2(b) of the License Agreement and
(ii) all other related amounts included in the definition of “Royalties” with
respect to the Royalties described in clause (i), seventy-five percent (75%) of
a specified amount that is payable or has been paid, and (b) solely with respect
to Royalties that consist of the first four milestone payments under Section
7.2(b) of the License Agreement and all other related amounts included in the
definition of “Royalties” with respect to such Royalties, eighty percent (80%)
of a specified amount that is payable or has been paid.

 

“Royalties” has the meaning set forth in Section 1.1 of the PSA.

 

[ ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT G-2-3 

--------------------------------------------------------------------------------

 

 

“Royalties Commencement Date” means the date after the Closing Date of the First
Commercial Sale in the first country in the Territory in which such First
Commercial Sale occurs.

 

“Royalties Interest” means the Purchaser Portion of Royalties.

 

“Royalty Reduction” has the meaning set forth in Section 3.13(f) of the PSA;
provided, however, that “Royalty Reduction” shall not include any Set-offs.

 

“Royalty Term” means the period commencing on the Royalties Commencement Date,
and ending on the last day of the last to expire “Royalty Term” as defined in
Section 7.3(e) of the License Agreement.

 

“SACA” means the Security and Control Agreement, dated as of September 18, 2015,
among the Debtor, the Secured Party, the Subsequent Purchaser and U.S. Bank
National Association as initial collateral agent and initial depositary agent
thereunder.

 

“Servicing Agreement” means that certain Servicing Agreement, dated as of
September 18, 2015, among the Secured Party, the Debtor and the Subsequent
Purchaser.

 

“Set-off” means any set-off, off-set, charge, reduction or similar deduction;
provided, however, that “Set-off” shall not include any Royalty Reduction.

 

“SPSA” means that certain Subsequent Purchase and Sale Agreement, dated as of
September 18, 2015, between the Secured Party and the Subsequent Purchaser.

 

“Subsequent Bill of Sale” means that certain Bill of Sale, dated as of
September 18, 2015, between the Secured Party and the Subsequent Purchaser.

 

“Subsequent Purchaser” means PDL BioPharma, Inc.

 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, sales, use, severance,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, abandoned property, value added,
alternative or add-on minimum, estimated or other tax of any kind whatsoever,
including any interest, penalty or addition thereto, whether disputed or not.

 

“Tax Return” means any report, return, form (including elections, declarations,
statements, amendments, claims for refund, schedules, information returns or
attachments thereto) or other information supplied or required to be supplied to
a Governmental Authority with respect to Taxes.

 

“Territory” means “Territory” as defined under Section 1.111 of the License
Agreement, but including Australia only for so long as Australia remains part of
the Territory pursuant to the License Agreement.

 

“Transaction Documents” means the PSA, the Bill of Sale, the Licensee
Instruction, the SPSA, the Subsequent Bill of Sale, the Servicing Agreement and
the SACA.

 

[ ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT G-2-4 

--------------------------------------------------------------------------------

 

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Delaware; provided, that, if, with respect to any financing statement
or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the back-up security interest or any portion
thereof granted pursuant to Section 2.1(d) of the PSA is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
the State of Delaware, then “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions of
the PSA and any financing statement relating to such perfection or effect of
perfection or non-perfection.

 

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

This Financing Statement is being filed for precautionary purposes and shall not
constitute an admission or acknowledgement by Debtor or Secured Party, or any
other person, that the parties to the PSA and related documents intend to enter
into any transaction other than a true and absolute sale of the property
described as the Purchased Assets herein. In the event that, contrary to the
intentions of the parties, the transfer contemplated by the PSA and related
documents is held not to be a sale, this precautionary Financing Statement is
filed to perfect a first priority continuing security interest in and to all of
the Debtor’s right, title and interest in, to and under the Purchased Assets and
any interest thereon, and any and all additions and accessions to any of the
foregoing, all improvements thereto, all substitutions and replacements therefor
and any and all products and proceeds thereof (but excluding, in all cases, any
and all Licensor Retained Amounts), and, in such event, the PSA shall constitute
a security agreement.

 

[ ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT G-2-5 

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

FORM OF ASSUMPTION AND ACKNOWLEDGEMENT

 

ASSUMPTION AND ACKNOWLEDGEMENT

 

AcelRx Pharmaceuticals, Inc. (“AcelRx”) and [●] (“Acquiror”) are executing and
delivering this ASSUMPTION AND ACKNOWLEDGEMENT (this “Acknowledgement”),
effective as of [●], in connection with a Specified Transaction (as defined
below).

 

WHEREAS, reference is hereby made to that certain Purchase and Sale Agreement,
dated as of [●], by and between AcelRx and ARPI LLC (the “PSA”), with any
capitalized terms used herein but not otherwise defined herein to have the
meanings ascribed to such terms in the PSA;

 

WHEREAS, AcelRx and Acquiror have entered, or will enter, into an agreement
providing for a transaction with respect to which, in accordance with the
Transaction Documents, AcelRx is obligated to cause Acquiror to assume all of
AcelRx’s obligations under the Transaction Documents and the License Agreement
by executing and delivering this Acknowledgment (such transaction, a “Specified
Transaction”); and

 

WHEREAS, AcelRx and Acquiror seek to comply with the terms of the Transaction
Documents applicable to the Specified Transaction by executing, delivering and
performing under this Acknowledgement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, AcelRx
and Acquiror covenant and agree as follows:

 

1.     Acquiror hereby acknowledges and confirms its assumption of the
obligations of AcelRx under the agreements listed on Schedule A hereto (the
“Assumed Agreements”) as a result of the consummation of the Specified
Transaction, and in connection therewith, Acquiror shall pay, discharge, perform
or otherwise satisfy, and assumes and agrees to be bound by, the Assumed
Agreements, in the place and stead of AcelRx without any modification or
alteration but subject, in all respects, to the rights and remedies of AcelRx
under the Assumed Agreements.

 

2.     Acquiror and AcelRx agree to, at all times from and after the date
hereof, take such additional actions with respect to this Acknowledgement, and
agree to execute such documents as may be reasonably requested (including by any
counterparty to or express third party beneficiary of any of the Transaction
Documents or this Acknowledgement and, in each case, any rightful successor
and/or permitted assign thereof), for the purpose of giving effect to,
evidencing or giving notice of the agreements described herein, or for
compliance with the PSA and other Transaction Documents.

 

3.     AcelRx represents and warrants that Schedule A contains a complete and
accurate list of, among other agreements listed there, the Transaction Documents
to which AcelRx is a party and the License Agreement, as in effect on the date
hereof, and, on or prior to the date hereof, AcelRx has provided Acquiror with a
true, correct and complete copy of each of the Assumed Agreements, subject to
any confidentiality restrictions contained therein.

 

[ ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT H-1 

--------------------------------------------------------------------------------

 

 

4.     This Acknowledgement shall be binding upon the parties hereto and shall
inure to the benefit of Acquiror, AcelRx, the Subsequent Purchaser (as an
express third party beneficiary hereof) and their respective rightful successors
and/or permitted assigns.

 

5.     This Acknowledgement shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without regard to the laws of
any other jurisdiction that might be applied because of the conflicts of laws
principles of the State of New York.

 

6.     This Acknowledgement may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Acknowledgement shall become
effective when each party hereto shall have received a counterpart hereof signed
by the other party hereto. Any counterpart may be executed by facsimile or other
similar means of electronic transmission, including “PDF”, and such facsimile or
other electronic transmission shall be deemed an original.

 

[The remainder of this page has been intentionally left blank.]

 

[ ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
EXHIBIT H-2 

--------------------------------------------------------------------------------

 

 

 

ECELRX PHARMACEUTICALS, INC.  

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[ACQUIROR]

                    By:       Name:     Title:

 

[ ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
EXHIBIT H-3 

--------------------------------------------------------------------------------

 

 

Schedule A     ’1

 

 

1.

Collaboration and License Agreement, dated as of December 16, 2013, by and
between AcelRx Pharmaceuticals, Inc. and Grünenthal GmbH.

 

2.

First Amendment to the Collaboration and License Agreement, dated as of July 17,
2015, by and between AcelRx Pharmaceuticals, Inc. and Grünenthal GmbH.

 

3.

Consent Agreement, dated as of July 17, 2015, by and between AcelRx
Pharmaceuticals, Inc. and Grünenthal GmbH.

 

4.

Letter, dated as of September 18, 2015, from AcelRx Pharmaceuticals, Inc. to
Grünenthal GmbH.

 

5.

Manufacture and Supply Agreement, dated as of December 16, 2013, by and between
AcelRx Pharmaceuticals, Inc. and Grünenthal GmbH.

 

6.

First Amendment to the Manufacture and Supply Agreement, dated as of July 17,
2015, by and between AcelRx Pharmaceuticals, Inc. and Grünenthal GmbH.

 

7.

Purchase and Sale Agreement, dated as of September 18, 2015, by and between
AcelRx Pharmaceuticals, Inc. and ARPI LLC.

 

8.

Servicing Agreement, dated as of September 18, 2015, by and among PDL BioPharma,
Inc., AcelRx Pharmaceuticals, Inc., and ARPI LLC (the “Servicing Agreement”).

 

9.

Bill of Sale, dated as of September 18, 2015, by and between AcelRx
Pharmaceuticals, Inc. and ARPI LLC.

 

10.

Security and Control Agreement, dated as of September 18, 2015, by and among
ARPI LLC, PDL BioPharma, Inc., AcelRx Pharmaceuticals, Inc., individually and in
its capacity as the initial servicer under the Servicing Agreement (including
its successors thereunder) and U.S. Bank National Association.

 

11.

Operating Agreement of ARPI LLC, dated as of September 18, 2015, by AcelRx
Pharmaceuticals, Inc.

 

 

--------------------------------------------------------------------------------

1

NTD: Schedule A to be updated as necessary to accurately reflect all agreements
to which AcelRx is a party that are directly related to AcelRx’s performance
under the Transaction Documents and any amendments thereto, as well as any
restatements or substitute or replacement agreements, including any entered into
with respect to a New Arrangement.

 

[ ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

SCHEDULE A-1 
EXHIBIT H-4 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1

[*]

 

[ ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. 

 
SCHEDULE 1.1 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.11

Intellectual Property Matters

 

None.

 

 

 [ ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

SCHEDULE 3.11-1